 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRexart Color & Chemical Co., Inc. and Graphic ArtsInternational Union, AFL-CIO-CLC, Local 16-B.Cases I-CA 12264 and I-CA-12370October 24, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALL.On March 29, 1978, Administrative Law JudgeIvar H. Peterson issued the attached Decision in theabove-entitled proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief.By order dated October 28, 1978, the National La-bor Relations Board remanded the instant proceedingto the Administrative Law Judge for the purpose ofpreparing and issuing a Supplemental Decision set-ting forth resolutions of the credibility of the testi-mony of certain witnesses and continuing specificfindings of fact concerning certain alleged violationsof the Act. Thereafter, on March 16, 1979, the Ad-ministrative Law Judge issued the attached Supple-mental Decision. No exceptions were filed to the Sup-plemental Decision.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision and Supplemental Decision in lightof the exceptions and brief and has decided to affirmthe rulings, findings, conclusions, and recommenda-tions of the Administrative Law Judge only to theextent consistent herewith.1. The Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(1) of theAct on three occasions in September 19762 by engag-ing in the following conduct: on September 9, Gen-eral Manager William Dawe (hereinafter W. Dawe)unlawfully interrogated employees about a petitionpresented to Respondent that morning, and threat-ened them with discharge if they failed to observeI In his Supplemental Decision, the Administrative Law Judge found thatRespondent violated Sec. 8(a)( 1) by General Manager William Dawe's inter-rogation and solicitation of employee Borges on September 10, 1976; byChristopher Dawe's interrogation of Borges and offer through Borges ofincreased wages and benefits and improved working conditions for the em-ployees to induce them on January 18, 1977, to abandon the Union and towithdraw pending unfair labor practice charges; and by William Dawe'sthreats of discharge of union adherents and solicitation of Borges to abandonthe Union on January 19. 1977.Inasmuch as no exceptions were filed with respect to these findings, theBoard, on April 23, 1979. issued its Supplemental Order adopting the Ad-ministrative Law Judge's findings, conclusions, and recommended supple-mental Order. We therefore have not included these findings in our Conclu-sions of Law in this Decision, nor have we provided a remedy herein forthese violations.2 All dates hereinafter are in 1976 unless otherwise noted.previously unenforced shop rules regarding smokingand tardiness. The petition, signed and presented byemployees Borges,3Clark, Hirsh, and Lambros, in-formed Respondent that the employees had appliedfor membership in the Union and desired the Unionto represent them with respect to wages, hours, andworking conditions. W. Dawe called these employeesinto his office after receiving the petition, questionedthem about it, told them they would be discharged ifcaught smoking on the job, and informed Clark andLambros that they would be terminated if they weresubsequently late in arriving for work.The Administrative Law Judge also found that, onSeptember 14, W. Dawe unlawfully interrogatedClark by asking him who had started the Union. Fi-nally, Christopher Dawe (hereinafter C. Dawe) wasfound to have unlawfully promised increased benefitsto Borges and Lambros on September 21 to inducethem to repudiate the Union when he told them sev-eral times that "Whatever you guys want, I can getfor you," and indicated that he wanted to "straightenthis whole thing out."42. The General Counsel excepts to the Administra-tive Law Judge's failure to find that Respondent vio-lated Section 8(a)(3) and (1) by revoking Borges'Thursday payday privileges. We find merit in this ex-ception.The Administrative Law Judge found that, prior toSeptember 9, Borges customarily received his weeklychecks about noon on Thursday. On September 16,the first Thursday following September 9, W. Dawerefused to give Borges his check and told him that allthe employees would begin to receive their checkslate on Friday afternoons. Shortly thereafter, Lam-bros protested to W. Dawe about the change in theemployees' paytime, pointing out that banks wouldnot be open to cash their checks. W. Dawe admit-tedly replied that no Union was going to tell himwhen to pay his employees. Beginning the next Fri-day, September 24, Respondent distributed checks toall employees, including Borges, at noon on Fridays.I The Administrative Law Judge found, and we agree, that Borges was aworking leadman and not, as asserted by Respondent a supervisor withinthe meaning of the Act.4 The Administrative Law Judge failed to articulate the basis for holdingRespondent responsible for C. )awe's actions. A salesman for Respondent,C. Dawe shared an office with his brother, W. D)awe. On Respondent's be-half, he offered Borges the leadman position in October 1974. He and PlantManager Moriarty were the representatives of Respondent who spoke withan investigator from the Massachusetts State Labor Relations Board in thepresence of Lambros and Borges in late September or early October 1976.Moreover, the timing and nature of his statements were consistent with theknown antiunion position of W. Dawe, and further support the conclusionthat he was acting on Respondent's behalf. Under all these circumstances,we conclude that the employees could reasonably believe that C. Dawe wasspeaking and acting for management. We find, therefore, that Respondentwas responsible for his actions. See (olumbhia Building Mhlaerias, Inc, 239NLRB 1342 (1979). and Sprouse-Reitz. Co., Inc. 199 NLRB 943. fn. 2(1972).246 NLRB No. 40240 REXART COI.OR & CHEMICAIl CO.Although the Administrative Law Judge foundthat the above events in fact occurred, he failed tomake a specific finding as to whether Respondent'sconduct was unlawful as alleged by the GeneralCounsel. Respondent's union animus is clear from W.Dawe's admitted reply to the protest concerning pay-time and is consistent with his threats of September 9and with other conduct directed at Borges. as well asother employees, found unlawful herein. Further-more, Respondent offered no justification whatsoeverfor changing Borges' payday. Accordingly, we findthat the revocation of Borges' Thursday payday privi-leges violated Section 8(a)(3) and ().3. The General Counsel excepts to the Administra-tive Law Judge's failure to find that Respondent vio-lated Section 8(a)(3) and (1) by issuing a writtenwarning for tardiness to Lambros on September 21.We find merit in this exception.The record reveals that Lambros and Clark usuallydrove to work together. On September 21, they ar-rived 3 minutes late. This was the first day they hadbeen late since W. Dawe's September 9 threat of ter-mination for their next tardiness. Lambros received awritten warning for this tardiness, although Clark didnot.It is undisputed that Lambros and Clark had beenlate on a regular basis during their tenure of severalyears with Respondent. Indeed, Lambros' writtenwarning recited that he had been late at least 52 timesin 1976. It is also undisputed that Respondent, in its 9years of operation, had never issued written warningsfor tardiness or any other reason.W. Dave testified that, on September 21, Lambroswas rude to him when he asked Lambros to try toarrive at work on time. He asserted this this insubor-dination was the reason a written warning was issued.The text of the written warning itself,5however, indi-cates that tardiness was a separate basis for Lambros'warning. We note, also, that Lambros had invokedW. Dawe's hostility when he protested the change inpaytime only a few working days before he was is-sued the warning. Respondent's unlawful motive isrevealed by Borges' credited testimony that W. Dawetold Borges on January 19, 1977, that "[I]f ...theUnion got in, sooner or later, they [Lambros andClark] would be late again and he [W. Dawe] wouldfire them for that or some other reason."6 Thus, par-ticularly in light of Respondent's long history of neverhaving issued a written warning for any) reason, weare convinced that in deciding to do so in this in-The warning letter read as follows:This morning (9/2 1/76) you were late or work for the 52nd time thisyear. This is extremely bad for the morale (of your fellow workers. Fur-ther tardiness will not he tolerated.Furthermore, management will not tolerate any further rudeness.'See the Administrative Law Judge's Supplemental Decision, njra.stance Respondent was implementing W. Dawe'sthreat of September 9. We find, therefore, that Re-spondent issued its written warning to Iambros inretaliation for his union activities in violation of Sec-tion 8(a)(3) and (1).4. The Administrative Law Judge dismissed thecomplaint allegation that Respondent violated Sec-tion 8(a)(3) and (I) by suspending Borges for 3 dayson September 24. We disagree.The events which led up to Borges' suspension in-volved an incident with emploNee raverse. Traversewas the brother-in-law of C. Dawe and began work-ing for Respondent on September 22. The Adminis-trative aw Judge found that Traverse had beenhired "to contribute another vote against the Union,"that he was definitely opposed to the organizationalefforts of the other employees, and that he had delib-erately engaged in conduct designed to harass them.Traverse and Borges had a conversation at thewash-up sink on Traverse's first day of work. Borgesasked Traverse if he knew about the union organizingdrive. Traverse replied that he did. According to Tra-verse, Borges then said: "If' this Union doesn't gothrough and I lose my job and my house, I am goingto make a lot of trouble for the people that stoppedit." Borges testified, on the other hand, that he toldTraverse he thought W. Dawe was "trying to bringpeople in to defeat us ...I hope it doesn't happen,because I could lose my job and I'd lose my house."The next morning, Traverse told his version of theconversation to C. Dawe, and Dawe related thatBorges had threatened him, C. Dawe, the previousday by saying that if he lost his job and house heknew people who could break arms and legs andwreck houses and cars. C. Dawe reported both al-leged threats to W. Dawe that morning. W. Daweinformed his attorney, Weintraub, about the incident,and Weintraub said he would contact Dawe the nextday.Borges and Traverse had a similar conversation onthe morning of September 24 during which, accord-ing to Traverse, Borges told Traverse that he wouldmake a lot of trouble for anyone who stopped theUnion from going through. Borges, however, testifiedthat he said, "If the Union gets voted out, you oranyone that does it, you're going to be sorry for it."According to both Borges' and Traverse's versions,Traverse then asked if Borges was threatening him,and invited Borges to "step outside" and settle it.Borges replied that he did not want to fight, and thatTraverse had misunderstood. Borges then walkedaway.Traverse also reported this incident to C. Dawe,who then passed on the report to W. Dawe. W. Dawecalled Weintraub, who advised him that he could ei-ther suspend or discharge Borges.241 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt or about I p.m., Borges was summoned to W.Dawe's office. In the presence of C. Dawe and Tra-verse, W. Dawe suspended Borges for 3 days for"threatening the life and welfare of two of my em-ployees." According to W. Dawe, Borges respondedthat he had only been joking and that the two hadmisunderstood. Borges, on the other hand, testifiedthat he denied making the threats.Borges also testified, without contradiction, thatabout 3 years earlier an employee had physically at-tacked him, and that W. Dawe had had to pull theemployee off Borges. W. Dawe's only action in re-sponse to that attack was to tell Borges, "Just don'tbother with [him], he's a big baby."The Administrative Law Judge did not resolve theconflicts in the testimony of the witnesses concerningthe events surrounding Borges' suspension. Rather.he concluded that Respondent's suspension of Borgesdid not violate the Act because the action was basedon the advice of counsel, "a recognized labor rela-tions expert," and "it strains credulity to believe thatRespondent's counsel would, in substance, advise theRespondent to commit an unfair labor practice."We cannot agree with the Administrative LawJudge's conclusion. Whether Respondent obtained le-gal advice prior to suspending Borges is irrelevant towhether the suspension violated the Act. In addition,Respondent does not contend that its attorney wasinformed fully of the events preceding the suspension.Thus, although Respondent's attorney presumablyacted in good faith, it does not follow that Respon-dent's actions were in good faith or lawful. We fur-ther conclude that the alleged violation has been es-tablished by the General Counsel. Respondent clearlyharbored hostility toward the employees' union ac-tivities and, by the time of Borges' suspension, hadcommitted serious unfair labor practices, includingseveral directed specifically at Borges, as discussedabove. We further find Respondent's asserted justifi-cation for suspending Borges was pretextual. Thus.even accepting arguendo Traverse's and C. Dawe'sversions, Borges' statements constituted, in our opin-ion, mere "shop talk" and not threats. And, Borges'undisputed response to Traverse's invitation to fightis consistent with this view. Also, W. Dawe dealt withBorges' alleged threats far more severely than he dideither with the actual physical attack on Borges sev-eral years earlier or with Traverse's admitted attemptto "pick a fight" with Borges. In addition, as the Ad-ministrative Law Judge found, Traverse's presence inthe plant was one aspect of Respondent's antiunionactivities, and he had deliberately engaged in conductdesigned to harass the other employees. Accordingly,based on all of the foregoing, we find that Respon-dent's suspension of Borges on September 24 violatedSection 8(a)(3) and (1).5. The Administrative Law Judge concluded thatRespondent did not violate Section 8(a)(3) and (I) bydischarging Lambros on October 22. We find merit inthe General Counsel's exception to the Administra-tive Law Judge's conclusion.On October 21, former employee Fantuzzi toldBorges that Traverse had informed him that Borgeshad participated in the decision, a week earlier, toterminate Fantuzzi. Borges denied this accusation.According to the credited testimony of Borges andLambros, later that day Borges, with Lambros pre-sent, confronted Traverse with Fantuzzi's statement.Borges told Traverse, "I wish you'd keep quiet andmind your own business because I didn't have noth-ing to do with it." Lambros was admittedly upsetwith Traverse, who had been instrumental in effectingBorges' suspension, and whom he regarded as a trou-blemaker. Lambros then said to Traverse: "Leo, Iwish you'd keep your mouth shut. You know latelyall I've been hearing is 'Leo says this,' 'Leo says that.'You know, you've been causing a lot of trouble. Iwish you'd mind your own business." Lambros, in arage, told Traverse that if he opened his mouth againor did anything against the other employees Lambroswould "take [Traverse's] head off," or "put himaway.Traverse continued to work for an additional 1/2to 1-1/2 hours. At that time he was summoned toreceive a phone call from a friend in C. Dawe's office.While there he told C. Dawe that Lambros hadthreatened him. C. Dawe told Traverse to collect hisbelongings and they left the plant to meet with W.Dawe. Traverse told W. Dawe that he believed Lam-bros and Borges would kill him if he went back towork. Upon W. Dawe's request to return to work,Traverse said he could not work under such condi-tions. W. Dawe told him if he, Dawe, felt that way, hewould not go back to work either, as no job wasworth it. Traverse subsequently did not return towork for Respondent. Neither Lambros nor Borgeswas ever asked for his version of the events of Octo-ber 21. The following day, Lambros was sent home assoon as he arrived for work. By a telegram sent thatday, he was discharged for threatening Traverse.The Administrative Law Judge found that Lam-bros was discharged for cause, and that Respondenthad not violated Section 8(a)(3) and (I). We disagree.Respondent's animus toward the employees en-gaged in union activities, and toward Lambros in par-ticular, is established by the unfair labor practicescommitted by Respondent prior to Lambros' dis-charge, including its issuance of an unlawful writtenwarning to Lambros on September 21. Furthermore,Lambros protested the change in paytimes to W.Dawe on September 16. Additionally, in creditingBorges' and Lambros' version of the events of Octo-242 REXART COI.OR & CHEMICAL CO.her 21, the Administrative Law Judge specificallyfound that Traverse was inclined to exaggerate andthat he had deliberately engaged in conduct designedto harass the two employees. Indeed, Traverse, de-spite his asserted concerns for his life, continued towork for sometime after the incident and left theplant, not on his own initiative, but at the suggestionof C. Dawe. Additionally, it is undisputed that Re-spondent made no effort to obtain either Borges' orLambros' version of the incident. Finally. Respon-dent's conduct must be viewed in light of W. Dawe'ssubsequent unlawful statement to Borges on January19, 1977, that "[l]f Lambros was reinstated, and theUnion got in, sooner or later they' [Lambros andClark] would be late again, and he [W. Dawe] wouldfire them for that or some other reason."7Based onthe foregoing. we find that Respondent seized uponthe October 21 incident as a pretext to rid itself of anoutspoken union activist, and that Respondent vio-lated Section 8(a)(3) and ( ) by discharging Lambros.6. The Administrative Law Judge dismissed the al-legation of the complaint that Respondent violatedSection 8(a)(3) and (I) by permanently transferringClark to a less desirable position. We disagree.'Since beginning employment with Respondent inMarch 1974, Clark worked as the driver-shipper. Healso helped out in production from time to time whenneeded. On two occasions prior to the union organiz-ing drive, when new employees had been hired, W.Dawe offered Clark the opportunity to transfer to aproduction job at a higher rate of pay. Each timeClark refused, indicating he preferred the driver-ship-per position. Respondent concededly regarded Clarkas a good driver.On October 26, Respondent hired a new employee,Cail, and placed him in Clark's position as driver-shipper. Clark was transferred to a production job,where he remained as of the time of the hearing. Sub-sequent to October 26, as new employees were hired,the most recently hired employee became the driver-shipper, and the previous driver-shipper was trans-ferred to production work. The employee working asdriver-shipper at the time of the hearing had had twoaccidents in his short tenure as driver-shipper.The Administrative Law Judge found that Respon-dent had a valid justification for Clark's permanenttransfer in October in that it needed Clark's produc-tion experience because Borges was the only otherexperienced production worker employed at thattime. He, thus, found that Clark's transfer was notunlawful. We do not agree.See fn. 6. supras We agree with the Administrative Law Judge's dismissal of the allegationthat a -day, temporary transfer of Clark to production on September 27violated Sec. 8(a)3) and (I).Respondent's hostility toward Clark is clear. Thus,as noted above, Clark was among the employees whowere interrogated and specifically threatened by W.Dawe on September 9, and subsequently was the sub-ject of an unlawful interrogation by W. Dawe on Sep-tember 14. Further, we find that Respondent's as-serted justification was clearly a pretext. WhileRespondent may have needed Clark's production ex-perience for a short time, it had proffered no explana-tion for failing to return him to his preferred dutiesonce other employees had been hired and trained forproduction work. This failure is particularly signifi-cant in light of the fact that although Respondent'sdriver-shipper at the time of the hearing had had twoaccidents it nevertheless had not replaced him withClark, whom it regarded as a good driver. Also, Re-spondent's motivation for Clark's transfer is reflectedin W. Dawe's remarks to Borges on January 19, 1977,that he hoped Clark would quit, and that, if he didnot, some reason for firing him would be found. It isthus clear that Clark's permanent transfer was part ofa plan designed to harass Clark and to force him toquit his employment. We, therefore, find that Re-spondent violated Section 8(a)(3) and (1) by perma-nently transferring Clark to a production position onOctober 26.7. The General Counsel excepts to the Administra-tive Law Judge's failure to find that Respondent vio-lated Section 8(a)(3) and (I) by issuing a writtenwarning to Clark on December 14. We find merit inthis exception.From his hire in March 1974 until the union orga-nizing drive in September 1976, Clark was habituallylate and/or failed to punch the timeclock when hearrived for work. He was never disciplined during thistime for tardiness or failure to punch in. After Sep-tember 21, Clark continued to be late for work just ashe had prior to the organizing campaign. It is undis-puted that after September 21, other employees, in-cluding those newly hired, also arrived late on a regu-lar basis. On December 14, Respondent issued Clarka written warning for tardiness and failure to punchin.We reject Respondent's contention that Clark wasissued the written warning because his attendancerecord was worse then those of the other employees.Although Clark was tardy in November more fre-quently than the other employees, his record in De-cember, prior to the warning, was virtually identicalto those of other employees. Nevertheless, only Clarkreceived a written warning concerning attendance inDecember. And it is clear that the only two employ-ees ever to have been issued written warnings by Re-spondent were Clark and Lambros, both of whomwere specifically threatened on September 9 by W.Dawe with more rigorous enforcement of the tardi-243 DECISIONS OF NATIONAL LABOR RELATIONS BOARDness rules because of their union activities. Finally,Respondent's issuance of the written warning wasconsistent with its prior unlawful permanent transferof Clark and W. Dawe's subsequent January 19 state-ment, discussed above. In these circumstances we findthat Respondent's issuance of the December 14 writ-ten warning was part of its continuing harassment ofClark because of his union activities, and that Re-spondent thereby violated Section 8(a)(3) and (1).8. The General Counsel excepts to the Administra-tive Law Judge's failure to find that Respondent'schange in Clark's pay period violated Section 8(a)(l)of the Act. We find merit in this exception.Through December 1976, Clark was paid each Fri-day for work performed during that week. On De-cember 20, Respondent notified Clark that, effectiveJanuary 1., 1977, he would be paid each Friday forwork performed the week ending the previous Friday,i.e., there would be a delay of I week between thetime a week's work was performed and payment forthat week. Respondent contends that this change wasmade to bring Clark in line administratively with allthe other hourly employees.We reject this proffered justification as a pretext.Thus, despite the fact that for some time prior to De-cember 1976 Respondent had paid its newly hiredemployees on the Friday following the end of aweek's work, it nevertheless had continued to permitClark to be paid at the end of the week for workperformed that week. In light of the timing of thechange, Respondent's clear pattern of harassingClark, and W. Dawe's statement of January 19, 1977,that he hoped Clark would quit, we find that Respon-dent changed its manner of paying Clark as an addi-tional act of harassment against him. We thereforeconclude that this change violated Section 8(a)(l).9. The Administrative Law Judge concluded that abargaining order under N.L.R.B. v. Gissel PackingCo., Inc., 395 U.S. 575 (1969), was not warranted.We, however, have concluded that, in light of all theviolations found herein, including those found by theAdministrative Law Judge in his Supplemental Deci-sion, such an order is appropriate and necessary.In Gissel, the Court approved our use of bargainingorders as remedies in cases marked by substantial em-ployer misconduct which has the "tendency to under-mine [the Union's] majority strength and impede theelection processes."9The Court explained that wherethe union had at one time enjoyed majority supportamong the employees, the Board, in fashioning a rem-edy, can properly consider:... the extensiveness of an employer's unfair la-bor practices in terms of their past effect on elec-tion conditions and the likelihood of their recur-9 395 U.S. at 614.rence in the future. If the Board finds that thepossibility of erasing the effects of past practicesand of ensuring a fair election (or a fair rerun) bythe use of traditional remedies, though present, isslight and that employee sentiment once ex-pressed through cards would, on balance, be bet-ter protected by a bargaining order, then such anorder should issue.... 0It is undisputed that, as of September 9, 1976,when the employees presented their petition to Re-spondent and the Union mailed its demand for recog-nition, all four unit employees had signed authoriza-tion cards designating the Union as their bargainingrepresentative. Respondent immediately embarkedon a course of numerous unfair labor practices byinterrogating its employees about their petition andthreatening them with discipline and discharge onSeptember 9. Thereafter, through January 19, 1977,Respondent continued to engage in unlawful con-duct. We find that this campaign of serious and ex-tensive unfair labor practices had the tendency to un-dermine the Union's strength, and impede theelection process.We further find that the possibility of erasing theeffects of Respondent's unfair labor practices and ofensuring a fair election by the use of the traditionalremedies is slight. Of the four employees who signedthe September 9 petition, one was unlawfully dis-charged, another received a 3-day suspension, andanother was permanently transferred to a less desir-able position. In addition, these violations occurred inan atmosphere charged with unlawful interrogations,threats of discharge, undesirable changes in workingconditions, unlawful warnings, and promises of bene-fit in exchange for abandonment of the Union. Underall these circumstances, Respondent's unfair laborpractices will have a considerable long-term coerciveeffect on the unit employees.Furthermore, the impact of an employer's unlawfulconduct is intensified when it involves such a smallunit of employees and when it occurs so quickly afterthe employees' initiation of concerted activity." Forall the above reasons, we conclude that the employ-ees' sentiment, once expressed through authorizationcards, would, on balance, be better protected by ourissuance of a bargaining order, effective September 9,1976, than by traditional remedies. Finally, in view ofour decision to issue a bargaining order, we find thatRespondent's refusal to recognize and bargain withthe Union and its unilateral actions in permanentlytransferring Clark to a position in production andchanging his pay period constitute violations of Sec-tion 8(a)(5) of the Act.'Od. at 614 615.1 (Chandler Motors, Inc., 236 NLRB 1565 (1978).244 REXART COLOR & CHIEMICAI CO.CONLUSIONS ()F LAW1. Respondent Rexart Color & Chemical Co.. Inc.,is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Graphic Arts International Union, AFL-CIOCLC, Local 16-B, is a labor organization within themeaning of Section 2(5) of the Act.3. All production and maintenance employees, in-cluding driver-shipper, employed by Respondent atits Malden, Massachusetts, plant, excluding officeclerical employees, lab employees, salesmen, profes-sional employees, guards and supervisors as definedin the Act, constitute an appropriate unit for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act.4. By questioning its employees about the Septem-ber 9, 1976, union petition, Respondent engaged in anunfair labor practice within the meaning of Section8(a)(1) of the Act.5. By interrogating employee Clark about the em-ployees' union activities, Respondent engaged in anunfair labor practice within the meaning of Section8(a)(1) of the Act.6. By threatening its employees with discharge,discipline, and more rigorous enforcement of its shoprules because of their union activities, Respondent en-gaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7. By offering employees Borges and Lambros in-creased wages and benefits in order to induce them toabandon support for the Union, Respondent engagedin an unfair labor practice within the meaning of Sec-tion 8(a)(l) of the Act.8. By changing employee Borges' payday becauseof his union activities, Respondent engaged in an un-fair labor practice within the meaning of Section8(a)(3) and (1) of the Act.9. By issuing written warnings to employees Lam-bros and Clark because of their union activities, Re-spondent engaged in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.10. By suspending employee Borges for 3 days inSeptember 1976 in order to discourage his union ac-tivities, Respondent engaged in an unfair labor prac-tice within the meaning of Section 8(a)(3) and (1) ofthe Act.II1. By discharging employee Lambros because ofhis union activities, Respondent engaged in an unfairlabor practice within the meaning of Section 8(a)(3)and (1) of the Act.12. Since September 9, 1979, the Union has repre-sented a majority of the employees in the above-de-scribed appropriate bargaining unit, and, since thatdate, the Union has been the exclusive bargainingrepresentative of said employees within the meaningof Section 9(a) of the Act.13. By refusing to recognize and bargain with theUnion as the exclusive collective-bargaining repre-sentative of the employees in the above-described ap-propriate unit, Respondent as of September 9, 1976,engaged in an unfair labor practice within the mean-ing of Section 8(a)(5) and (1) of the Act.14. By permanently transferring employee Clarkfrom the position of driver-shipper to productionwork unilaterally, without notice to or consultationwith the Union, in order to discourage his union ac-tivities, Respondent engaged in an unfair labor prac-tice within the meaning of Section 8(a)(5). (3), and (I)of the Act.15. By unilaterally, and without notice or consulta-tion with the Union, changing employee Clark's payperiod because of his union activities, Respondent en-gaged in an unfair labor practice within the meaningof Section 8(a)(1) and (5) of the Act.16. The above-described unfair labor practices areunfair labor practices within the meaning of Section2(6) and (7) of the Act.TiHE REMEDYHaving found that Respondent has engaged in un-fair labor practices, we shall order it to cease anddesist therefrom, and take certain affirmative actiondesigned to effectuate the policies of the Act. We shallorder that Respondent offer Theodore Lambros im-mediate reinstatement to his former position or, ifthat job no longer exists, to a substantially equivalentposition and make him whole for loss of earnings orother benefits he may have suffered. We also shallorder that Richard Borges be restored his Thursdaypayday privileges, and that he be made whole for anyloss of earnings or other benefits suffered as a result ofhis 3-day suspension by Respondent in September1976. Backpay for Lambros and Borges shall be com-puted in the manner provided in F. W. WoolworthCompany, 90 NLRB 289 (1950), and with interest asset forth in Florida Steel Corporation, 231 NLRB 651(1977).2 Respondent also shall be ordered to rescindits written warnings to Lambros and Randy Clark. Inaddition, we shall order that Randy Clark be offeredreinstatement to his former position of driver-shipperand that his pay period be restored to its status priorto December 31, 1976. Finally, we shall order thatRespondent, upon request, bargain with the Union asthe exclusive representative of all employees in theappropriate unit and, if an understanding is reached,embody such understanding in a signed agreements"See, generally. Isis Plumbing & Heating Co. 138 NLRB 716 (1962).13 Because of the extensive and egregious nature of the unfair labor prac-tices committed b) Respondent, we shall order it to cease and desist from "inany other manner" infringing upon the employees' exercise of their Sec. 7rights See icknmorfr Fd, nc, 242 NlRB 1357 (1979).245 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,Rexart Color & Chemical Co., Inc., Malden, Massa-chusetts, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Questioning employees about their union peti-tions.(b) Interrogating employees about their union ac-tivities.(c) Threatening employees with discharge, disci-pline, or more rigorous enforcement of its shop rulesbecause of their union activities.(d) Offering employees increased wages and bene-fits in order to induce them to abandon support forGraphic Arts International Union, AFL-CIO-CLC,Local 16-B, or any other labor organization.(e) Changing employees' paydays because of theirunion activities.(f) Issuing written warnings to employees becauseof their union activities.(g) Suspending employees because of their unionactivities.(h) Discharging employees because of their unionactivities.(i) Refusing to recognize and bargain with GraphicArts International Union, AFL-CIO-CLC, Local16-B, as the exclusive bargaining representative ofthe employees in the appropriate unit described be-low.(j) Unilaterally and permanently transferring em-ployees to other positions in order to discourage theirunion activities.(k) Unilaterally changing employees' pay periodsbecause of their union activities.(1) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Restore employee Richard Borges' Thursdaypayday privileges.(b) Rescind the written warning issued to employ-ees Theodore Lambros and Randy Clark on Septem-ber 21 and December 14, 1976, respectively, and ex-punge from their personnel files any referencethereto.(c) Make employee Richard Borges whole for anyloss of pay which he may have suffered as a result ofhis unlawful 3-day suspension in the manner de-scribed in the section of this Decision entitled "TheRemedy," and expunge all reference thereto from hispersonnel file.(d) Offer Theodore Lambros immediate and fullreinstatement to his former position or, if that posi-tion no longer exists, to a substantially equivalent po-sition, without prejudice to his seniority or otherrights and privileges previously enjoyed, and makethem whole for any losses he may have suffered as aresult of his unlawful discharge in the manner de-scribed in the section of this Decision entitled "TheRemedy."(e) Offer employee Randy Clark reinstatement tohis former position of driver-shipper.(f) Restore to employee Randy Clark the paydayprivileges which he enjoyed prior to December 31,1976.(g) Upon request, bargain collectively withGraphic Arts International Union, AFL-CIO-CLC,Local 16-B as the exclusive bargaining representa-tive, since September 9, 1976, of the employees in theunit described below with respect to wages, hours,and other terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed contract. The appropriate unit is:All production and maintenance employees, in-cluding driver-shipper, employed by Rexart Col-or & Chemical Company, Inc., at its Malden,Massachusetts, plant, excluding office clericalemployees, lab employees, salesmen, professionalemployees, guards and supervisors as defined inthe Act.(h) Post at its Malden, Massachusetts, place ofbusiness copies of the attached notice marked "Ap-pendix."'4Copies of said notice, on forms providedby the Regional Director for Region I, after beingduly signed by Respondent's authorized representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(i) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations in thecomplaint shall be dismissed except insofar as specificfindings of such violations have been made hereinand in the Administrative Law Judge's SupplementalDecision.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."246 REXART COLOR & CHEMICAL (O.APPENDIXNOTICE To EMPI.OYEESPOSIED BY ORDER O()F ltNATIONAL LABOR REI.AIIONS BOARDAn Agency of the United States GovernmentFollowing a hearing and the taking of evidence theBoard has found that we engaged in unfair laborpractices in violation of the National Labor RelationsAct. The Board has ordered us to cease and desistfrom such conduct and to take certain affirmative ac-tion. In compliance with the Order of the Board, wehereby notify our employees that:WE WILL NOT question our employees abouttheir union petitions.WE WIl.L NOI interrogate our employees abouttheir union activities.WE WILL NOT threaten our employees withdischarge, discipline, or more rigorous enforce-ment of shop rules because of their union activi-ties.WE WILL NOT offer our employees increasedwages and benefits in order to induce them toabandon support for Graphic Arts InternationalUnion, AFL-CIO-CLC, Local 16 B, or anyother labor organization.WE WILL NOT change our employees' paydaysbecause of their union activities.WE WI.L. NOT issue written warnings to ouremployees because of their union activities.WE WILL NOT suspend our employees becauseof their union activities.WE WILL NOT discharge our employees be-cause of their union activities.WE WILL NOT refuse to recognize and bargainwith Graphic Arts International Union, AFL-CIO-CLC, Local 16-B, as the exclusive bargain-ing representative of the employees in the appro-priate unit described below.WE WILL NOT unilaterally and permanentlytransfer our employees to other positions in or-der to discourage their union activities.WE WII.L NOT unilaterally change our employ-ees' pay periods because of their union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them by Section 7 ofthe Act.WE WILL restore Richard Borges' Thursdaypayday privileges.WE WILL rescind the warning letters given toemployees Theodore Lambros and Randy Clarkon September 21 and December 14, 1976, respec-tively, and WE WILL expunge from their person-nel files any reference thereto.Wi- wii. make Richard Borges whole for anyloss of pay which he may have suffered as a re-sult of his unlawful suspension, plus interest, andWI- WIl.l expunge any reference thereto from hispersonnel file.WE WILL offer Theodore Lambros immediateand full reinstatement to his former position or,if that position no longer exists, to a substantiallyequivalent position, without prejudice to his se-niority or other rights and privileges previouslyenjoyed, and make him whole for any losses hemay have suffered as a result of his unlawful dis-charge, plus interest.WE Wlii.I offer Randy Clark reinstatement tohis former position of driver-shipper.WE WtI. restore to Randy Clark the paydayprivileges he enjoyed prior to December 31,1976.WE WILL, upon request, bargain collectivelywith Graphic Arts International Union, AFL-CIO-CLC, Local 16-B, as the exclusive bargain-ing representative, since September 9, 1976, ofthe employees in the unit described below withrespect to wages, hours, and other terms andconditions of employment, and, if an under-standing is reached, embody such understandingin a signed contract. The appropriate unit is:All production and maintenance employees,including driver-shipper, employed by RexartColor & Chemical Company, Inc., at its Mal-den, Massachusetts, plant, excluding officeclerical employees, lab employees, salesmen,professional employees, guards, and supervi-sors as defined in the Act.REXART COL.OR & CHEMICAL CO.. INC.DECISIONSTATEMENT OF TE CASEIVAR H. PEI1ERSON, Administrative Law Judge: The hear-ing in this case consumed 16 days, commencing March 2and concluding on May 27, 1977, based upon the complaintissued by the Regional Director for Region I on November12, 1976, amended on December 6 and February I and 18,which in turn was based upon a charge filed by GraphicArts International Union, AFL CIO-CLC. Local 16 B,herein called the Union, on September 26, 1976, againstRexart Color & Chemical Company, Inc., herein called Re-spondent, alleging that Respondent interrogated employeesconcerning their union sympathies and desires and those oftheir coworkers: threatened employees with more rigorousenforcement of plant rules, discharge, discipline, and otherunspecified reprisals because they had joined or assisted theUnion or if they continued to give support to the Union;247 DECISIONS OF NATIONAL LABOR RELATIONS BOARDattempted to solicit and did solicit employees to refute ordisavow the Union by making offers and promises of wageincreases, financial assistance, improved benefits, or otherinducements: on or about September 16, at its Maldenplant, revoked paycheck privileges of an employee becausehe joined or assisted the Union; on or about September 21disciplined an employee by issuing a written warning andby threatening him with discharge or other reprisals be-cause he joined or assisted the Union; on or about Septem-ber 27, at its Malden plant, assigned and transferred anemployee to a different and less desirous job and otherwisechanged his assignment because he had joined or assistedthe Union: on or about September 16, at its Malden plant,revoked paycheck privileges of Richard Borges. because heor other employees joined or assisted the Union or engagedin concerted activity for the purposes of collective bargain-ing or mutual aid or protection; on or about September 21,at its Malden plant, disciplined Theodore Lambros by issu-ing him a warning and by threatening him with dischargeor other disciplinary action because he or other employeeshad joined or assisted the Union or engaged in other pro-tected activity; on or about September 24, at its Maldenplant, suspended Borges for 3 days because he or otheremployees had joined or assisted the Union or engaged inother protected activity; on or about September 27 trans-ferred employee Randy Clark to a less desirous positionand otherwise changed his job assignment and work dutiesbecause he and other employees had joined or assisted theUnion or engaged in other protected activity; and on orabout October 22 discharged Lambros and thereafter failedand refused to reinstate him to his former or substantiallyequivalent position for the reason that he had joined orother employees had joined or assisted the Union or en-gaged in protected activity. The complaint further allegedthat all production and maintenance employees, includingshipping-driver, employed by Respondent at its Maldenplant, exclusive of all office clerical employees, salespersons,professional employees, guards, and supervisors as definedin the Act and all other employees constitute a unit appro-priate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act, and that. on or aboutSeptember 7, a majority of the employees in the foregoingunit designated the Union as their representative for thepurposes of collective bargaining. The complaint further al-leged that at all times since September 7 the Union hasbeen the exclusive representative of the employees in theforegoing unit within the meaning of Section 9(a) of theAct, and that, on or about September 9, the Union re-quested Respondent to bargain collectively with it with re-spect to rates of pay, wages, hours of employment, andother conditions of employment, but that Respondent, sinceSeptember 9. has refused and continues to refuse to bargaincollectively with the Union as the exclusive representativeof the employees in the foregoing unit. In addition, thecomplaint alleged that on or about September 27 Respon-dent unilaterally changed existing terms and conditions ofemployment affecting employees in the foregoing appropri-ate unit by transferring an employee and by otherwisechanging his job assignment and work duties. It is furtheralleged that Respondent, since on or about early in Septem-ber 1976 and continuing thereafter, engaged in the forego-ing course of conduct in order to undermine the Union,destroy its majority status, and prevent a fair election. Fi-nally, it is alleged that Respondent, by the foregoing con-duct, engaged in unfair labor practices violative of Section8(a)(5), (4), and (I) of the Act. In its answer, received No-vember 26, Respondent admitted certain jurisdictional alle-gations but denied that it had engaged in any conduct vio-lative of the Act.Upon the entire record in the case, including my observa-tion of the witnesses as they testified and consideration ofthe briefs filed with me by counsel for the General Counselon August 22 and by counsel for Respondent on August 25,I make the following:'FINI)IN(iS OF FA(CII. JURISDI(HONRespondent, a Massachusetts corporation, maintains itsprincipal office and place of business in Malden, Massachu-setts, where it is engaged in the manufacture, sale, and dis-tribution of printing ink and related products. Admittedly.Respondent comes within the jurisdictional standards of theBoard and is engaged in commerce within the meaning ofthe Act. William Dawe is the general manager, and MartinMoriarty is the plant manager. It is further admitted thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.II. TI A:',i;I) UNFAIR lABOR PRACTIU'ESA. BackgroundOn November 18, 1975, a consent election was held inessentially the same unit as is sought in the present proceed-ing (Case I-RC 14094). The Union lost the election.Borges testified that following the election he and other em-ployees received substantial wage increases. Borges alsostated that, following the filing of the petition but before theelection, Dawe told him that he would "like to give us all araise to vote out the Union," and that Borges should "goand talk to the other employees about it." Lambros testifiedthat, about a month before the 1975 election, he had severalconversations with Dawe to the effect that he would receivea pay raise if the employees did not vote the Union in.About 3 weeks after the election he did receive an increase.Counsel for the General Counsel takes the position thatwhen faced in September 1976 with the fact that its em-ployees desired the Union, Respondent "again tried to cajolthem via the velvet glove approach." He contends thatDawe, with the assistance of his younger brother Chris, "at-tempted again to buy off the pro-union desires of its em-ployees." He contends that this time the employees rejectedRespondent's "offers of forbidden fruit," and that, in conse-I The unopposed motion of counsel for the General Counsel to correct thetranscript in certain respect is hereby granted.Under date of September 23 counsel for Respondent wrote me a letter towhich he attached "a compilation of statements found in the General Coun-sel's Brief ..which are either unsupported by any evidence in the record orwhich are expressly contradicted thereby." At his request, counsel for theGeneral Counsel was granted until October 31 to file a response. tie hasdone so.248 REXART COLOR & CHEMICAL CO.quence. Respondent, led by General Manager Dawe. "re-sorted to its true hostile form, and set out to punish itsemployees for choosing the Union ...." He states that ofthe four employees in the bargaining unit, all of whom haddesignated the Union. one (Hirsh) quit: of the three remain-ing, Borges was suspended. Lambros was discharged, andClark received "an undesirable transfer and disciplinary ac-tion."B. Interference, Rcrlrain, and CoercionEarly in September 1976 the Union began an organizingdrive among the employees of Respondent. On September9, less than I year alter an election had been held in No-vember 1975, employees Ken Hirsh. Randy Clark, Theo-dore Lambros, and Richard Borges signed a petition whichBorges passed around in which they stated that they hadmade applications to, and were members of, the Union andhad requested the Union to represent them with respect towages, hours, and all other working conditions. After show-ing the authorization petition to Moriarty, they placed it onGeneral Manager Dawe's desk and when he came into theplant that morning, after having been informed earlier ofthe communication in a telephone call from Moriarty,Dawe attempted to reach his attorney but was unable to doso. Dawe called the four employees into his office and askedthem about the petition. He told them, as Lambros testified.that he was not going to fight it, but stated that, "if anyoneis caught smoking out back again, they are going to befired-and Ted and Randy if you are late again, you aregoing to be fired." Dawe told two of the employees that hedid not know what his legal rights were, but that he wouldlike to speak to them sometime about the entire situationover drinks outside the plant if that were legal. On the samedate Carlsen, on behalf of the Union. sent a letter demand-ing recognition of the Union as the exclusive representativeof Respondent's employees. Dawe referred that letter to hisattorney, not a specialist in labor relations, who thereuponreplied to Carlsen that Respondent would prefer a Boardelection. As counsel for Respondent points out, Respondentdid not raise the certification bar nor the election bar al-though it could have done so. By letters dated September 17and 27, Respondent indicated that it did not believe thatthe Union represented a majority of the employees. Indeed,in the letter of September 27 from General Manager Daweto Carlsen, in addition to stating that he did not believe thatthe Union represented an uncoerced majority' of Respon-dent's employees and that this matter should be determinedby an election under the supervision of the Board. Dawestated, "I must bring to your attention the fact that someemployees, who claim to be expressing your views. havemade clear threats of both physical harm and damage toproperty to fellow employees and to my supervisors." Hestated that he would not tolerate such threats, and that hehad suspended one employee for making them. He con-cluded by, stating that he would take all lawful steps toprotect his Company and his employees and supervisors. Inaddition, he requested that Carlsen "immediatels informthose of my employees who you wish to represent that theyhave no right to threaten or coerce others in order to forceme to recognize the Union without a secret ballot election."and that the employees "should also be instructed that themere fact that an organizing campaign is taking place doesnot give them any special protection should they engage inconduct at this plant. including threats or coercion, thatwould require discipline to correct."It is the position of counsel for the General Counsel thatthe incident in Dawe's office constituted a prima fie viola-tion of Section 8(a)( 1). While there is testimony that in thepast warnings had been given with respect to smoking inthe bank room or tardiness, counsel for the General Coun-sel argues that it is "irrefutable" that the warnings given byDawe and the threats he made "were caused and precipi-tated by the authorization petition" and but for that thewarnings and threats would never have occurred. Accord-ingly, he argues that these threats were in retaliation for theunion efforts of the employees. The next time that eitherLambros or Clark was late, namely. September 21, Lam-bros was given a written warning. Prior to September 9,employees had never been threatened with discharge forany reason including lateness or smoking.'During the morning of September 10. Dawe approachedBorges and indicated to him that he needed only two "no"votes to vote out the Union, said that the "no" votes couldbe those of Borges and Hirsh. and that, if they would be the"no," votes he would take care of them financially. Borgesstated that they would not vote against the Union becausethey wanted it. Dawe asked Borges who started the Union.and his response was that they all did. Borges related thisconversation to his colleague Lambros. Dawe testified thathe was not concerned with who of his employees started theUnion, an answer which counsel for the General Counsellabels absurd.Before the organizational effort began. Clark had askedDawe about the possibility of hiring a friend of his, oneSteven Hosler, and Dawe replied that Clark should sendHosler in for an interview. About September 14, Dawe ap-proached Clark at work and told him that he could not hireHosler as a replacement for Hirsh, who was leaving thatFriday, because he wished to hire someone local.' At orabout that point. Dawe asked Clark who had started theUnion, and Clark answered that all of them had.Prior to September 9, which was the beginning of theUnion's organizational efforts, Borges customarily receivedhis paycheck about noon on Thursday, while the other em-ployees received their checks about noon on Fridays. How-ever, on the first payday following September 9, which wasSeptember 16, [)awe refused to give Borges his paycheck onThursday and told him that he would get it late on Friday.In addition, Dawe said that the other employees could nolonger get their checks at noon on Friday but at the end ofthe day. Shortly thereafter, I.ambros protested to Daweabout the change in paytime, pointing out that banks wouldnot be open to cash the checks. Dawe admitted that he' Although Respondent had a no-smoking rule. it called fior suspensionand not discharge. While fires did occur and employees smoked, no disci-pline was implemented Dawe gave contradictor estimons. at first statingthat he never knew of employees smoking and later conceding that he sawthem and merels asked that the) put out their smokes Moreoer. he estifiedthat. after the fire. he sarned employees, ith both suspension and dischargehut later denied that he warned them with suspension.With respect o this, counsel for the General Counsel contends that it sohs ous thait );a e dl notl desire to hire a frlenl llf('llrk's and thus possibhlhae in his emplii another union adherent249 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreplied that no Union was going to tell him to pay employ-ees.4However, after September 17 Respondent did permitemployees to pick up their checks at noon on Friday.On the morning of September 10, according to Borges,Dawe approached him in the locker room and stated thathe needed only two "no" votes in order to defeat the Union,asked Borges if he and Hirsh would supply the "no" votesand stated that "he would take care of us financially."Borges testified that he replied the employees wanted theUnion. Dawe then inquired who started the Union, andBorges replied that they all did and walked away. Dawetestified that Borges came to him on Friday at 11, statedthat the men wanted their paychecks promptly, and that he(Dawe) was upset and told Borges, "you and everyone willget their pay at 4:30 when you've earned it."Shortly after the foregoing incident, Lambros telephonedthe Massachusetts State Labor Relations Board about thematter, and within 2 or 3 weeks a representative of thatagency came to Respondent's premises. Lambros andBorges were present as the state representative spoke withChris Dawe and Moriarty. The state representative statedthat he had received a call to the effect that no check cash-ing facilities were supplied. Lambros stated that he hadmade the call. Chris Dawe then stated that he thought thematter had been resolved, but Borges said that he still didnot get his check on Thursday, and, according to Lambros,the state representative stated that he did not care what theparties had done among themselves, but that there still hadto be a place provided for the employees to negotiate theirchecks.Before the Union commenced its organization efforts in1976, Respondent had no policy or practice of issuing writ-ten warnings to employees for any reason. However, onSeptember 21 Plant Manager Moriarity wrote Lambros aletter stating that he was "late for work for the 52nd timethis year. This is extremely bad for the morale of your fel-low workers. Further tardiness will not be tolerated." OnDecember 13, Dawe wrote a memorandum to Clark statingthat his attendance "in the past month and one-half hasbeen extremely poor. In November you punched in after8:00 a.m. on nine (9) different occasions. In the nine (9)working days we have had in the month of December, youhave punched in after 8:00 a.m. on four (4) occasions, andfailed to punch in on two (2) other days, and had missed aday due to an automobile problem." Dawe further statedthat "this memorandum will serve as a written warning toyou that your attendance record must improve or you willbe subject to further disciplinary action." Finally, he statedthat inasmuch as Respondent was required by law to keep arecord of all his hours worked "it is necessary for you topunch in and punch out at all times." The timecards ofother employees, namely Neil Kelly, Robert Cail, andMark Donohie, show that they also on occasion punched inlate. However, there is no evidence that written warningswere issued to any of them. Counsel for the General Coun-sel contends that the fact that Lambros and Clark receivedwritten warnings "conclusively prove" that the warnings"were discriminatorily motivated and at the least issued to4 Initially, Dawe testified that he did not speak to Lambros about thepaycheck matter. However, much later he stated that he did tell L.ambrosthat he would not be a banker for the Union.them as reprisals for their Union activity." Borges andLambros both testified that prior to the advent of the Unionneither Dawe nor Moriarty ever threatened any employeewith discharge for being late. Indeed, Lambros testified thatat the 1975 Christmas party Dawe stated that he never"was bothered with me and Randy coming in late, becausewhen we were there, we made up for it, we were good work-ers and he said he didn't care about us coming in late."Prior to the meeting in Dawe's office on September 9. Lam-bros had never been warned with discipline or even repri-manded for being late. It does appear that on several occa-sions Dawe or others mentioned to Lambros that he shouldtry to get to work on time. During 1976, Lambros contin-ued to be tardy with the same frequency as before, but, sofar as appears, he received no warnings or discipline. Coun-sel for the General Counsel argues that, "despite his fre-quent tardiness, Respondent condoned Lambros' tardinessand did nothing until the union drive started in September1976." Borges testified that he told Dawe that Lambros andClark "were always late. It's ridiculous." Borges testifiedthat he mentioned the tardiness of Lambros and Clark toDawe, who would tell him to tell them to con.e in on time.However, as he testified, he "gave up because nothing wasbeing done."When Dawe was confronted with the authorization peti-tion on September 9, he warned Clark and Lambros that ifthey did not get to work on time disciplinary action, possi-bly even discharge, would be taken. Following September9, neither Lambros nor Clark was late until the morning ofSeptember 21, when each of them was 3 minutes late.Thereupon, Dawe gave Lambros the written warning, andDawe testified that he was also going to see Clark, but thatwhen he got through with Lambros he went back to hisoffice. Dawe testified that, with respect to tardiness, Lam-bros was much worse than Clark, despite the fact that theycustomarily came to work together in the same automobile.On September 21, Dawe came to where Lambros wasworking and said that this was the 52d time that he was latethat year, that he was going to be given a written warning,and that the next time he was late he would be discharged.Lambros protested and accused Dawe of disciplining himbecause of the Union and further asked why Dawe hadnever said anything about lateness before. Lambros thenasked Dawe why he did not give a similar warning toClark; Dawe ignored this and walked away. According toDawe, the warning and the later discipline was not the en-tire reason for the warning but "the insubordination was abig part of it." Dawe testified that the day Lambros waslate he went into the area where Lambros was working andasked him to try to get in on time. Dawe testified that Lam-bros pointed his finger at him and said, "Willie boy, you'vebeen a good guy, continue to be a good guy, and we'll getalong just fine. I'll be late whenever I want to be. There'snothing you can do about it." Dawe testified that this thor-oughly shocked him, and when he reached his office hecalled the owner of Respondent, William Recht, Jr., andtold him that he had "lost control of the factory. I was justridiculed by one of the workers in front of other people outthere, and I just don't know what to do." Thereupon, Rechttold Dawe to "count up the times he's late and give him awarning as to tardiness, and as to rudeness." Dawe testified250 REXART COLOR & CHEMICAL CO.that he did as he was instructed. He also testified that priorto that time he had told Recht that the Union was organiz-ing and also about the petition and who had signed it. Hefurther testified that he had regularly checked the timecardsboth before and after he received the petition. Dawe testi-fied that before that time Lambros had never called him"Willie Boy" or "Willie," and that this, the tone of voice,and the fact that Lambros said he could be late wheneverhe wished to be constituted rudeness. Dawe testified that henever called Lambros by the nickname of"Theo," althoughhe had heard others refer to him in that manner. Dawedenied that Lambros called him "Willie." According toDawe, three or four persons were present, and that was oneof the reasons he was so disturbed because Lambros "washumiliating me."With respect to the contention by Dawe that he was ridi-culed by Lambros when the latter called him "Willie Boy,"counsel for the General Counsel contends that this is beliedby the operative facts. According to him, it is undisputedthat Dawe at least reprimanded or disciplined Lambros fortardiness, and that the record demonstrates that this actionwas occasioned by the Union's organizational efforts as wellas the September 9 meeting and the incident concerning thepaycheck. It is his position that this alone, aside from thewritten warning, was a violation of Section 8(a)(1). In thesecond place, it is his position that the written warning, onits face, only alludes to "rudeness" as an aside, and hepoints out that this is established by Dawe's version inwhich he claimed that he called Recht, who knew of theUnion's organizational efforts and instructed Dawe to giveLambros a warning for tardiness, and that the matter of"rudeness" was superfluous. Finally, counsel for the Gen-eral Counsel asserts that, if in fact there was any "rudeness"on the part of Lambros, it is obvious that that was an accu-sation to Dawe that he was being warned because of theUnion. Lambros and Borges denied that Lambros calledDawe "Willie" or "Willie Boy" on that day, although Daweclaimed that he was called "Willie Boy" only on that day.There is testimony that prior to the Union's organizationaleffort employees called Dawe "Willie" or "Willie Boy,"while Dawe referred to Lambros as "Theo." According tothe employees, they stopped referring to Dawe by his nick-name for the reason that the "good days" were over.We turn now to a consideration of the incidents involvingChristopher Dawe, the younger brother of General Man-ager Dawe, who worked for Respondent as a salesman. Toavoid confusion he will hereafter be referred to as Chris.Borges testified that on September 21, when he and Lam-bros were on coffeebreak, Chris came to them and asked ifhe spoke to them whether they would bring him up oncharges and make him go to court. Lambros assured himthat they would not. Chris then said, according to Borges,"Well, whatever you guys want, I can get for you." Borgesreplied that they' really did not want to discuss it, and thatthey wanted the Union. Later. Chris came back to him andsaid, according to Borges, "Whatever you want, I can getfor you. You know we can straighten this whole thing out."Borges testified that he told Chris that he and Lambros didnot wish to discuss the matter. Thereupon Chris stated thathis brother-in-law, Leo Traverse, was coming in to work thefollowing morning and that he, Chris, did not want Borgesor Lambros to bother or harass Traverse about anything.Borges testified that he told Chris that they would notbother Traverse. According to Borges, Chris then said. "Weall know people who can break legs." Borges then said thatChris' remark was ridiculous. and Lambros stated that theydid not have to get anyone to break legs or anything andthat they could take care of it themselves. According toBorges. Chris followed them to their work place and stated."Well, come on guys, there must be something I can get foryou. Whatever you want, I can get for you." Borges thenstated that if Chris gave them each $60 more per week. 5sick days. and the day before and after Christmas, "thenwe'll start talking." Chris labeled that as "ridiculous." andBorges rejoined that that was how strongly they wanted theUnion.On September 22 Leo Traverse, Chris Dawe's brother-in-law, came to work in production as he had on a number ofoccasions in the past when he needed work and Respondentwas shorthanded. According to Traverse. Borges, Lambros,and Clark on a number of occasions asked him whether hewas for or against the Union. Traverse testified that atwashup time Borges told him that if the Union did not gothrough he was "going to make trouble" for the people whostopped it. Chris Dawe related that Borges also told himthat day that he and Lambros knew people that could"break arms and legs, wreck houses and wreck cars." Thenext day Traverse told Chris Dawe of the remarks made byBorges. Chris Dawe then informed William Dawe of thethreats made to himself and Traverse. Dawe sought legaladvice from counsel for Respondent who had been retainedthe previous day. Counsel gave no advice at that time. OnFriday, September 24. Borges, so Traverse testified, toldhim that he would make a lot of trouble for anyone whostopped the Union from going through. Traverse told ChrisDawe of this remark by Borges. and Chris brought it to theattention of William Dawe the same day. Dawe got intouch with Attorney Weintraub concerning this matter,and, on advice of counsel, Borges was given a 3-day suspen-sion effective Monday, September 27. Moreover. Wein-traub drafted a letter from Respondent in which he statedthat he would bring to the attention of Union PresidentCarlsen that "some employees, who claim to be expressingyour views, have made clear threats of both physical harmand damage to property to fellow employees and to mysupervisors. I will not tolerate these threats, and I havesuspended one employee for making them. I assure you thatI will take all lawful steps to protect my company, my em-ployees and my supervisors. It is my request that you imme-diately inform those of my employees who you wish to rep-resent that they have no right to threaten or coerce others inorder to force me to recognize the Union without a secretballot election. They should also be instructed that the merefact that an organizing campaign is taking place does notgive them any special protection should they engage in con-duct at this plant, including threats of coercion, that wouldrequire discipline to correct." A copy of this letter wasposted on September 27 in the plant for employees to see.Borges specifically and emphatically denied the statementattributed to him by Traverse.251 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent still endeavored to increase its work force:but, unable to find any other employees, on September 24Bill Dawe interviewed Joe Clark, a relative of' WarrenWalker. a salesman. However, Dawe became immediatelyaware that Clark's physical limitations and age would notpermit him to work in the production area. However, alteranother telephone call from Walker, over the weekendDawe decided that he could use Joe Clark as a driver andassign Randy Clark to the production area where he hadpreviously worked. Accordingly, on Monday, September27. Randy Clark was assigned to show Joe Clark some ofthe stops and spend the rest of his time in production. JoeClark worked only I day and quit when Randy Clark, whowas riding with him, advised him that he was being hired sothat Respondent could get enough "no" votes to beat theUnion. After Joe Clark left, and inasmuch as there were noother applicants for work, Randy Clark was returned to histruck driving position.Counsel for Respondent contends that the facts do notsupport an allegation of discrimination in the temporarytransfer of Randy Clark, but, on the other hand, it showsthat Clark was moved into the production area becauseDawe felt another person was needed to assist with theheavy work load occasioned by the dramatic rise in ordersand because Dawe was unable to find anyone else to do thejob. He argues that the fact that Dawe was willing to inter-view Joe Clark, who needed a job at that time, is evidencethat Dawe was prepared to put another production em-ployee in the backroom immediately. Second. he points outthat it was after Joe Clark was interviewed and left theplant that Borges was suspended, which meant that produc-tion would be one more man short for the 3 days the follow-ing week. Moreover, it is counsel's contention that as heconsidered the matter over the weekend Dawe determinedthat Randy Clark was needed in the production area. Fi-nally, he points out that, if Dawe desired to take Clark offthe truck for any discriminatory purpose, he could havedone it on September 22 when Traverse came to work or onSeptember 24 when Joseph Fantuzzi began working for Re-spondent. Counsel argues that "Dawe knew that with hisexperience Traverse was far more valuable in the backroom, and apparently felt that Fantuzzi was better suitedfor working there than driving the truck." Counsel pointsout that between September 28, when Clark returned todriving a truck after a -day hiatus, and October 25 thefollowing occurred: On October 15 Fantuzzi was termi-nated, with the result that Borges, Lambros. and Traversewere left performing production work; on October 21 Tra-verse quit; and on October 22 Lambros was terminated.Thus, counsel points out that on Friday. October 22."Dawe was faced with the prospect of having but one regu-lar production person (Borges) in the back room at the startof the following week." It is his contention that Dawe hadno other choice but to take the action he did, and that itwas for that reason that Clark, with production experience,was taken off the truck and put into the back room. Clark'sreplacement as a driver-shipper was Robert Cail, an inexpe-rienced employee who was hired on October 25. It is theposition of counsel for Respondent that the record "is de-void of any direct evidence that Respondent transferredRandy Clark on either occasion for reasons relating to hisUnion activity," but that, on the other hand, the record "isreplete with evidence that Clark's production experiencewas required by Respondent on the occasion of each of histransfers," and that therefore these allegations "must be dis-missed for failure of any proof of discriminatory motive byRespondent."Borges was suspended on Friday, September 24. A dayor two before that, while he and Traverse were at thewashup sink prior to leaving the plant, Borges asked Tra-verse if he knew what was going on about the Union. Tra-verse replied that he did, and Borges stated that with BillDawe "trying to bring people in to defeat us ... I hope itdoesn't happen, because I could lose my job and I'd lose myhouse." During the morning of September 24, prior to beingsuspended, Borges had a conversation with Traverse in thework area: Lambros was working nearby. Borges testifiedthat he went to Traverse and asked him whether he (Tra-verse) had "figured out yet what Bill is trying to do? He hadhired another employee the day before." Borges expressedthe opinion that Dawe was "trying to stock the place with'no' votes so he can try to ... vote us out." Traverse repliedthat Dawe told him that he was busy and he had his familyto consider. Borges then stated that "if the Union gets votedout, you or anyone that does it, you're going to be sorry forit." Traverse asked if Borges was threatening him and in-vited Borges to step outside and settle it. Borges related thathe did not want to fight or anything, and that Traversemisunderstood. He then walked away.Borges was advised of his suspension by William Dawein the latter's office about I o'clock, in the presence of ChrisDawe and Traverse. William Dawe said that he was sus-pending Borges for 3 days without pay because he had, soBorges testified, "threatened the life and welfare of two ofmy employees." Dawe stated that he had checked with hisattorney and had filed a report at the police station. Borgesreplied that he had not threatened anyone, whereuponDawe ordered him to leave the shop immediately.Borges related an incident that occurred 3 or 4 years pre-viously between himself and an employee named DeanLocke. Borges testified that he had been in the office whereLocke worked as a secretary. Borges stated that he toldLocke he had made a mistake, which remark Locke saidwas wrong and they then had what Borges termed "a littleargument." Finally. Locke looked the matter up and foundthat he had made a mistake. As Borges was walking out ofthe office Locke "came running after me and he grabbedme." William Dawe came out and "pulled Dean Locke offof myself and told him to go into the office." Dawe hadheard the conversation and he told Borges "Just don'tbother with Dean, he's a big baby."On the day Lambros last worked a former employee bythe name of Joe Fantuzzi came to the plant. Hie was hiredSeptember 23, the day before Borges was suspended. Fan-tuzzi had been terminated about a week previously. AsFantuzzi was leaving, Borges greeted him but Fantuzzi, soBorges related. "gave me a dirty look." Borges inquiredwhat was the matter and Fantuzzi stated "thanks a lot."Borges inquired for what, and Fantuzzi said, "For gettingme fired." Borges denied that he had anything to do withthe matter but Fantuzzi stated that Borges. Moriarty andChris Dawe had a part in it. Borges denied having anything252 REXART COLOR & CHEMICAL. CO.to do with the matter, but Fantuzzi said that his informa-tion came from Traverse. Shorthl after lunch. Borges had aconversation with Traverse with Lambros present. Borgessaid that he had just been talking to Fantuzzi and askedTraverse what it was that the latter had been telling Fan-tuzzi "that I got him fired?" Traverse replied that that waswhat he had heard. Borges said to Traverse. "Well. I wishyou'd just keep your mouth shut, Leo. I mean. he comes inhere and he wants to be an enemy of mine because hethinks I got him fired and everything and he's very bittertowards me." Traverse then stated that that was what hehad heard and Borges replied, so he testified, "I wish you'dkeep quiet and mind your own business because I didn'thave nothing to do with it." Lambros then came over andsaid "Leo. I wish you'd keep your mouth shut. You knowlately all I've been hearing is, 'Leo says this. Leo says that.'You know. you've been causing a lot of trouble. I wishyou'd just mind your own business." Borges testified thatno representative of Respondent asked for his version ofwhat happened on September 21 with respect to Traverse.C. The Suspension of BorgesAt the outset it is necessary to determine whether Borgesis a supervisor within the meaning of the Act. Counsel forRespondent vigorously contends that he is. and that in con-sequence any action Respondent took with respect to himcannot be considered as violative of the Act. On the otherhand, counsel for the General Counsel argues that Borgeswas in effect a working foreman in the production area, andthat his role is to conduct customer work orders to otherproduction employees and to see that the production pro-cess gets the orders out. He also notes that Borges spendsalmost 100 percent of his time "performing the exact sameproduction functions as other production employees."Counsel for the General Counsel further points out thatafter Borges was hired in October 1974 until late September1976 there were only three other unit employees regularlyworking at the Malden plant. Two of these were engaged inproduction work in the so-called back room, while the thirdacted as shipper and receiver/truckdriver. The two sons ofDawe filled in during vacations in summer 1976 and atvarious sporadic times on a part-time basis. Other than thisgroup and the independent salesmen the only other em-ployees at the Malden plant were Gordon Hirsh, as towhom it was stipulated that he was not in the unit, and theoffice secretary. Counsel for the General Counsel arguesthat it is in this context "that Respondent would have theBoard believe that it had two admitted supervisors, i.e., BillDawe and Martin Moriarty, plus Rick Borges to supervisethree production employees, i.e., two production plus theshipper/driver."Counsel for Respondent lists some 21 factors which es-tablish that Borges comes within the definition of the term"supervisor" within the meaning of the Act. Thus, Borgestestified that in October 1974 Chris Dawe called him andasked if Borges, as he testified, "wanted the foreman's jobat the Company." Borges added that he had been out ofwork for 2 weeks at the time, replied that he would take thejob, and Chris told him that he would be starting at $175per week. This occurred on a Friday, and the followingMonday Borges reported for work and, so he testified, in aconversation with the elder Dawe with respect to his duties,Dawe stated, "Rick. you're here now to make sure that thework gets out and that everyone does their work." Otherthan the foregoing. Borges testified that Dawe said nothingelse concerning Borges' authority. Borges related that hereported directly to Moriarty, Chris Dawe, and of coursethe elder Dawe. Up until the time Gordon Hirsh left.Borges reported to him in Moriarty's absence. Hirsh leftapproximately a month prior to April 15. William Dawetestified that he told Borges that he "would have completecontrol of the back room, and his responsibility was tomake sure that everything functioned smoothly and that thework got out."We shall next consider the factors listed by counsel forRespondent as establishing that Borges was, in fact. a su-pervisor. Borges acknowledged that he was the person inthe back room who tells which employee is to do which job.Borges testified that he had no doubt that he was the "boss"over the people in the backroom and that he would tellthem "what to do and make sure it gets done." Hle signalsthe end of the coffeebreak by telling the employees that itwas time to get back to work. Borges related that he hadnever been told that he had the authority to permit employ-ees to leave work early. However, employees do come tohim concerning leaving early, and he tells them to go seeMoriarty. New employees are told that Borges is the fore-man and assigns the work. William Dawe, I11, the son ofGeneral Manager Dawe, testified that in the spring andsummer of 1976 he complained to his father about the workto which he was assigned, and his father said "Do as Rickytold you to do." Borges related that most of the time hedetermines who will train a new employee for the first cou-ple of days. Borges acknowledged that he would tell newemployees how to wear their clothes so they would not getcaught in the machines. That it is also his responsibility tomaintain order in the work area, and he acknowledged thatit was his responsibility to make sure that the people are allworking and not fooling around. Additionally, he tells themwhen to clean up their work area and reports any miscon-duct on the part of the employees Moriarty. Borges statedthat he did consider it part of his job to make sure thatwork is done in the time in which it is supposed to be done.Borges has initialed timecards when employees came in latebecause the building was not open in the morning whenthey arrived. Borges denied that he looked at the timecardson a day to day basis and stated that if he were standing inthe laboratory or waiting around he'd "glance at them."Borges had keys to the plant which only he and "the peoplein the front office had." Borges related that he has moni-tored Respondent's inventory and has on occasion toldMoriarty or the office secretary the amount of supplies onhand and they would decide what amount to order: he didnot place the order with the supplier. He further relatedthat Lambros has requested that supplies be ordered.Borges testified that during the past year he has been earn-ing approximately $25 a week more than the other produc-tion employees. He is salaried, whereas the other produc-tion employees, the shipper and driver, are hourly paidemployees. Borges gets paid for days that he is out sick.253 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhereas the hourly paid employees do not. Borges does notpunch the timeclock, but the other employees do. Respon-dent does not withhold Borges' pay for a week as is the casewith the other employees; instead, he is paid on Friday forthe current week's work.Counsel for Respondent concludes that, as Borges stated,he was the "boss" in the backroom, and that the employeesfollowed the orders that he gave them. In addition, counselstates that "the decisions Ricky makes regarding produc-tion are arrived at by him independently. By Ricky's ownadmission. Moriarty does not come into the productionarea and discuss how much work is being done and whoshould do it." Borges testified that Moriarty does not comeout and discuss with him how much work is getting done.but that Dawe is the only one that does. Counsel concludesthat inasmuch as Dawe is at the plant only approximately 2hours a day "it follows that so long as the work gets doneRicky is left in charge of production and the employees."I come to the conclusion that Borges is not a supervisorwithin the meaning of the Act. In the first place, consider-ing that the work was of a routine nature, it seems to memost unlikely that Respondent, with two admitted supervi-sors, Dawe and Moriarty, would in addition have a thirdsupervisor to oversee two production employees and theshipper/driver. At the time of the 1975 election, Respon-dent had as employees Borges, Lambros, Bob Borges inproduction, and Clark as the truckdriver. Borges voted inthe election without challenge. Counsel for the GeneralCounsel argues that Respondent, following the filing of theunfair labor practice charges, undertook to "beef up" theduties of Borges in an effort to persuade the Board that hewas in fact a supervisor. Counsel for the General Counselargues that the record "is replete with undisputed evidenceestablishing Bill Dawe and Moriarty determine, implementand directly administer just about every conceivable matterwhich related to the personnel or employment status of unitemployees." On the other hand, he argues that "what littleduties and responsibilities that were given to Rick Borgeswere related or akin to the production process equipmentand work orders, vis-a-vis the control or supervision of pro-duction employees." Finally, he takes the position that inview of "the small size of the Malden operation, the smallnumber of employees and the family atmosphere, this is notsurprising despite his physical absence from the plant dur-ing most of the day." He further argues that the recordshows that, when Dawe is in the plant, he reviews all itsoperations. and, when not in the plant, he remains in closecommunication with Plant Manager Moriarty. Counsel forthe General Counsel concludes that the role of Borges, atbest, "illustrates a classical example of a typical nonsuper-visory 'lead man' in a manufacturing type operation."To sum up, counsel for the General Counsel points outthat Borges neither possessed nor exercised the followingindicia of supervisory authority: He could not hire or inter-view applicants for employment or recommend that em-ployees be hired; he could not discharge or recommend thedischarge of employees, lay off employees or recommendsuch action, or suspend employees or recommend such ac-tion. He had no authority to promote or reward employeesor recommend such action, including increases in pay or toappraise the work of employees. He could not determine orassign overtime work, nor could he transfer employees orrecommend such action. He could not grant time off orpermit employees to leave work early: although employeescame to him about such matters, he referred them to Mori-arty. He could not discipline or reprimand employees orrecall employees from layoff. Employees were never toldthat Borges had any real supervisory authority.Upon all the evidence, I come to the conclusion thatBorges was not a supervisor within the meaning of the Act.In my opinion, he was a more experienced employee and, inconsequence, advised younger and less experienced em-ployees how to perform their operations. As stated above.the evidence is clear that he did not possess or exercise theauthority of a supervisor. Rather, it is my view that he func-tioned in the capacity of a leadman.We turn then to a question of whether his suspension wasviolative of the Act. The circumstances which led to thesuspension have been set forth above and need not be re-peated here. As stated, Dawe suspended Borges on adviceof counsel who drafted a letter for Dawe directed to UnionPresident Carlsen which was posted in the plant. Weintraubtestified that he knew that Borges was a union adherentbecause Dawe had told him that he had a petition signed byfour individuals and that, to his recollection. Borges wasone of those who had signed the petition.Although counsel for the General Counsel argues that avariety of events and circumstances demonstrate that Re-spondent was unlawfully motivated in suspending Borges,all of which have been considered, it should be pointed outthat General Manager Dawe consulted counsel, a recog-nized labor relations expert, concerning the action that heshould take. Weintraub told him that he had a choice ofeither terminating Borges or suspending him for a period.Dawe told Weintraub that Borges was a good worker, heneeded him, and that, in consequence, he would suspendhim for a time. In my view, it strains credulity to believethat Respondent's counsel would, in substance, advise Re-spondent to commit an unfair labor practice. Accordingly, Ishall dismiss the allegation in the complaint that the sus-pension of Borges violated Section 8(a)(1) and (3) of theAct.D. ReJidsul To Continue Wage Payments to BorgesThere is no dispute that Respondent continued to payBorges his full salary while he attended the hearing undersubpena through the conclusion of his testimony, which in-volved 10 days of hearing, without any deduction for the$24 per day he received from the government. AlthoughRespondent was under no legal obligation to pay Borgesanything, it nonetheless granted him full compensation forthe period during which he either testified or was waiting totestify. Counsel for Respondent, in his brief, states thatthroughout this 10-day period Respondent "expectedBorges to take the stand momentarily and was surprised bythe length of the General Counsel's examination of BillDawe which took up the first 4 days of the hearing." WhenBorges completed his testimony on Friday, April 29, Daweasked him if he was through testifying. and Borges repliedthat he was. Dawe then asked if Borges was going back towork, as the plant was busy and he was needed. Borges, so254 REXART COI.OR & CHEMICAL CO.he testified, replied that it was up to counsel for the GeneralCounsel, as he was under subpena. Weintraub then spoketo Borges and stated that he had advised Dawe to payBorges for the days that he had testified, but that he wasadvising Dawe not to pay him for the days that he did nottestify. Respondent, however, voluntarily permitted Borgesto take paid vacation time in week-long blocks for furtherhearing time. It is the position of Respondent that it com-mitted no violation of Section 8(a)( ) and (4) "but in fact...treated Borges far more liberally than was legally re-quired."In Electronic Research Co., 190 NLRB 778 (1971), theBoard held that each party to the proceeding which sub-penaed witnesses had the obligation to pay them for theirtime. The Board noted that the "earlier unfair labor prac-tice proceeding was an adversary one in which each sidesubpoenaed or called its own witnesses and compensatedthem for their time. In these circumstances to order Re-spondent to pay the employees for time lost from work intestifying against it is to require a litigant in effect to subsi-dize its opponent. In our view, Section 8(a)(4) was neverintended by Congress to impose such burden upon a re-spondent-employer." More recently, in General ElectricCompany, 230 NLRB 683 (1977), the Board appears to haveextended its holding in Electronic Research Co., by decidingthat an employer who paid full wages to friendly employeewitnesses but paid nothing to employee witnesses of theGeneral Counsel violated neither Section 8(a)(1) nor Sec-tion 8(a)(4) of the Act. The Board there stated that,"Whether summoned by an employer, a union, an individ-ual party, or the General Counsel, the witnesses must becompensated by 'the party at whose instance the witnessesappear,' and the minimum amount of such compensation isfixed, as here, by the agency under its applicable rule. Butthere is no prohibition against a party paying his witnessesmore than the minimum, or more than another party willpay their witnesses, nor should any adverse inferences bedrawn against the party paying the higher amount merelyfrom the fact." It seems plain that Respondent was notoligated to pay Borges anything for the time he testified,and it seems clear that Respondent did not act unlawfullyby refusing to "concern itself' with its compensation afterhe had completed his testimony. There is no suggestion inthe record that Respondent barred Borges from attendingthe hearing or penalized him for being absent from work.All it did was refuse to pay him for such absent time. Ac-cording to Borges, he understood that Respondent merelyrefused to pay him. Borges was asked whether Dawe indi-cated to him that "inasmuch as your testimony had fin-ished, he was going to continue paying you for that periodwhich Mr. Stieglitz wanted you to be here while other peo-ple were testifying." Borges answered, "Well, he said hewas not going to pay me for when I didn't testify, yeah." Iconclude that Respondent did not violate the Act by failingto pay Borges for time spent at the hearing when he was nota witness or waiting to be called as a witness.E. The Transfer of ClarkClark was hired in March 1974 as a shipper-receiver/truckdriver. At the time of the hearing he was working as acombination man in the back room. Clark signed a unionapplication on September 7. 1976. and thereafter he didbecome a member of the Union. He also signed the petitiongiven Respondent, to which reference has previously beenmade, on September 9. Clark related that the petition wasbrought into Dawe's office, and later that day Dawe calledthe four men in the back room to his office and asked themwhat the petition was. They replied that it was a petition forthe Union. According to Clark, Dawe then said, "Well, ifthat's the way you want it, from now on there will be nosmoking in the back room: and I will no longer tolerate thelateness by Randy and Ted." Dawe added that they wouldbe dismissed for smoking or being late. About 3 or 4 dayslater, Clark had another conversation with Dawe about theUnion. Dawe told him that he could not hire his friendSteven Hosker as a replacement for Hirsh, who had quit.Except for a brief period in 1975, when he was laid off forlack of work, Clark continually worked as a driver until lateSeptember. after the union organization had begun. Daweadmitted that when working as a driver Clark did his jobvery well. Prior to the Union's organizational efforts, Clarkhad a conversation with Dawe in which the latter offeredhim a job in the back room for more money. Clark testifiedthat he replied that he enjoyed his job, and that he wouldlike to be the shipper-receiver. On occasion he also per-formed certain production tasks in the hackroom, cleaningtubs, and doing "whatever needs doing," including operat-ing a mixer.On September 24, the day Borges was suspended, Daweand Moriarty told Clark that he was being transferred tothe backroom because Respondent had hired Joe Clark forthe position of driver. Joe Clark quit the following day andClark was reassigned to driving a truck. On or about Octo-ber 26 Respondent hired Robert Cail. Clark was told byMoriarty that he was being permanently tranyferred to thebackroom. Joe Clark was hired at the urging of a salesmanfor Respondent. Dawe agreed to interview Clark, and thelatter came into Respondent's plant on September 24.When Dawe saw Clark's physical condition he realized thatClark was not suited for the job. When Joe Clark saw thetype of work being performed in the plant it appears that heno longer desired to work for Respondent and, accordingly,left. Later that day Dawe suspended Borges for 3 days.effective the following Monday. Over the weekend and afteranother telephone call from the salesman, Dawe decided hecould use Clark to help out in production, and that JoeClark would be able to handle the driving. Accordingly, JoeClark was instructed to report for work on September 27,and Randy Clark was assigned to show him a few stops thatday. It should be noted that, on the day Joe Clark worked.Dawe told Randy Clark that "he would be in productionuntil we get caught up." Clark testified that Dawe did nottell him that he was being taken off truck driving for good.Counsel for Respondent points out Randy Clark told JoeClark that Joe was being hired by Respondent in order tohelp defeat the Union. After Joe Clark left, and inasmuchas there were no other applicants for work, Randy Clarkwas returned to his truck driving position. It is the positionof counsel for Respondent that the facts do not support anallegation of discrimination in the temporary transfer ofRandy Clark. To the contrary, he contends that "the factsshow that Clark was moved into production because Dawe255 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfelt another person was needed to assist with the heavyworkload caused by the dramatic rise in orders, and Dawewas unable to find anyone else to do the job."Counsel for the General Counsel contends that, by trans-ferring Clark from his position as truckdriver to the produc-tion area, Respondent violated Section 8(a)(l), (3). and (5)of the Act. On the other hand, counsel for Respondent con-tends that. inasmuch as Dawe was willing to interview JoeClark, this demonstrates that Dawe "was prepared to putanother production employee in the back room immedi-ately." In addition, he points out that it was after Joe Clarkwas interviewed and left the plant that Borges was sus-pended, which meant that the production area would beone more man short for 3 days of the following week, andthat Dawe over the weekend determined that Randy Clarkwas needed in the production room. Finally, counsel pointsout that if Dawe had desired to take Clark off the truck fordiscriminatory reasons he could have done so on September22 when Traverse came to work or on September 24 whenFantuzzi came to work. He argues that because of his expe-rience Dawe considered that Traverse was more valuable inthe backroom. Counsel for Respondent points out that be-tween September 28, when Clark returned to driving atruck, and October 25 three events occurred: Fantuzzi wasterminated on October 15, Traverse quit on October 21,and Lambros was terminated on October 22. Thus. so ar-gues counsel, "on Friday, October 22, Dawe was faced withthe prospect of having but one regular production person(Borges) in the back room at the start of the followingweek." He contends that Dawe had no other choice exceptto take the action he did, and that it was for that reasonthat Clark, with production experience, "was taken off thetruck and put into the back room" and was replaced as adriver-shipper by Cail, "a completely inexperienced em-ployee who was hired to start on October 25."I am not persuaded that Respondent violated the Act bytransferring Clark. It appears to me that the evidence dem-onstrates that Respondent had need of Clark's productionexperience on the occasion of each of his transfers, and I sofind.'F. The Discharge of LambrosLambros was hired by Respondent in February 1974 andterminated on October 22, 1976. On September 2 Lambroscontacted Union Representative Carlsen and arranged ameeting at Carlsen's office. The meeting was held on Sep-tember 7, and all four employees signed membership appli-cation and checkoff cards. Lambros became a member ofthe Union the first Friday in November.On September 8 Lambros spoke to Gordon Hirsh andtold him that the men had joined the Union. The followingday he had another conversation with Hirsh in the morn-ing, and Hirsh stated that he felt that he had to informDawe of the fact that the men had joined the Union. There-upon, Lambros telephoned Carlsen, and the employeessigned a memorandum addressed to Dawe, in which theyTechnicall), it may well be that Respondent should have consulted withthe Union about this matter, but I am of the view that this was nothing morethan an oversight and does not warrant a finding that Sec. 8(a)(5) of the Actwas violated.stated that they had made applications for and were mem-bers of the Union and that they had requested the Union torepresent them with respect to wages, hours, and all otherworking conditions. They then went to Moriarty's officeand showed the memorandum to him. Then they went toDawe's office and placed the memorandum on his desk.About I o'clock, Dawe called the employees into his office,asked what the petition meant, and stated that he wouldnot oppose it but if he caught the men smoking in the back-room or in the event they were late coming to work theywould be terminated. According to Lambros, prior to Sep-tember 7 Dawe had never warned him about smoking ex-cept after fires had occurred in the back room.As stated above, Lambros was discharged on October 22for the stated reason that on the previous day he had threat-ened and intimidated Traverse, as counsel for Respondentstates, to such an extent that Traverse quit his job "becausehe was afraid for his life." There was considerable testi-mony concerning the incidents leading up to the dischargeof Lambros, but I think it may be adequately summarizedas follows: About noon on the preceding day, Fantuzzi,who previously had worked for Respondent, came to theplant and asked Traverse why he had been terminated. Tra-verse advised Fantuzzi that he must have been at some faultbecause four persons, namely, Borges, Hirsh. Moriarty, andDawe, had been involved and recommended that he be ter-minated. According to Borges. when he later greeted Fan-tuzzi, the latter gave him a dirty look and said, "Thanks alot for getting me fired." Borges denied that he had hadanything to do with the termination, but Fantuzzi replied,"Well, that's what Leo was telling me." Thereupon Fan-tuzzi and Traverse went out to lunch.Borges told Lambros about his conversation with Fan-tuzzi. and Lambros responded that Leo was "a trouble-maker." Lambros also stated that "if Leo made trouble,Leo knew where he could find trouble."Traverse returned to work at or about 1 o'clock. He wason top of the larger mill and had begun to scrape it downwhen Borges came to the front of the mill. According toTraverse, Borges said to him, "I hear you said I had some-thing to do with Joe getting fired." Traverse acknowledgedthat he had so stated, and Borges asked him who had toldhim that. Traverse responded, "that's what I heard." Lam-bros, who was working at the adjoining mill, then walkedtoward the mill that Traverse was on. According to Tra-verse, Lambros was "all red," "flushed," his whole bodywas shaking, and he had a work knife in each hand. Tra-verse acknowledged that it is normal for a mill operator tohave these knives in his hand while he is working: they areused to scrape dried ink from the mills, but it is readilyapparent that they are capable of inflicting harm. Accord-ing to Borges, two of Dawe's sons had a fight with them,and one of them came away with his wrist cut. Borges fur-ther acknowledged that if an employee swung one of theseknives at another person's face it would cut and do consid-erable damage. It seems unnecessary to go into exhaustivedetail concerning the acrimonious and allegedly threateningdiscussions between Lambros and Traverse. My impressionfrom observing the witnesses is that Traverse was inclinedto exaggerate; on the other hand, Borges impressed me as afairly reliable witness and not a person who was given to256 REXART COL.OR & CHEMICAL. CO.temper tantrums. In assessing the relative credibility ofLambros and Traverse, it should be noted that Traversewas a relative of General Manager Dawe and, according totestimony which I credit, had been hired in order to con-tribute another vote against the Union. I am persuaded.and find, that Traverse was definitely opposed to the or-ganizational efforts of Borges and Lambros, and that hedeliberately engaged in conduct designed to harass them.We turn then to the consideration of the event that oc-curred on October 21. the day before Lambros was termi-nated. Traverse testified that shortly after the foregoing in-cident occurred Lambros, in what Traverse labelled as a"rage," said that if Traverse opened his mouth again "or doanything against us, I'm going to take your head off." Inresponse Traverse asked Lambros what he meant, and thelatter then stated. "if you open your mouth again, I'm goingto put you away. ou son-of-a-bitch." It appears that Tra-verse said nothing after this second exchange, hut returnedto scraping his mill. B his account, he saw l.ambros walkback to the front of his own mill. and when Traverse tin-ished scraping his mill a moment or two later he went downthe stairs to go around to the front of his mill to obtainsome empty ink cans for the purpose of allowing the ink torun through his machine. His testimony is that. as hestarted walking between his mill and the mill being oper-ated by Lambros. the latter again came around from thefront of his mill to the area between the two mills andblocked the progress of Traverse. At that point, so Traversetestified. Lambros was not holding his knives hut was shak-ing and had his fists clenched. Traverse related that hethought Lambros was going to hit him and that Lambrossaid, "if you open your mouth again. I'm going to starttrouble right now." According to Traverse, he continued onto the front of his mill where Borges was standing, and thelatter told him, "I didn't hear anybody threaten anybody."Thereafter, Traverse resumed working, and nothing furthersaid between him and Lambros or him and Borges. Accord-ing to Traverse, whenever he looked up "they were glaringor looking at me. It made me very uneasy." About 30 min-utes later. Traverse had a telephone call which he took inthe office. While in the office he told Christopher Dawe thatLambros had threatened him and that he could not workunder such conditions because he "was afraid I was goingto get hurt." Chris then told him to get his things out of hislocker, which he did, and Traverse returned to the office.About 30 minutes later, so he testified. General ManagerDawe called and spoke to Chris. Chris stated that he andTraverse were going to meet General Manager Dawe at arestaurant, which they did. Traverse related that he toldGeneral Manager Dawe what had happened and statedthat he was afraid that Borges and Lambros were going tokill him or hurt him and that he did not wish to work forRespondent any more. On the evening of October 21, Tra-verse had a telephone conversation with Weintraub inwhich he related what had happened.Traverse testified that he was 5 feet 6-1/2 inches tall andweighed 145 pounds. From my observation. I judge thatLambros was approximately the same height and weight.Counsel for Respondent testified that he was involved inbCounsel for Respondent, in his brief, states that the word "cut" incor-rectly appears in place of the word "take," and accordingly moses that thetranscript be corrected in this regard. The motion is granted.several telephone conversations the night of October 21concerning what to do about Lambros. After investigatingthe incident. Weintraub had his last telephone conversationwith D)awe at or about II p.m. Dawe, who was quite ill.indicated that he expected to enter the hospital the nextday. Indeed. Weintraub testified that he told Dawe that heshould go to the hospital immediately. [)awe asked Wein-traub to inform Plant Manager Moriarty in the morning ofhis decision to terminate Lambros, and that Moriartyshould send Lambros home and tell him that he was sus-pended until further notice. Dawe testified that the decisionto terminate Lambros was based solely on the October 21incident with Traverse, and that "under normal circum-stances" l.ambros would have "been fired on the spot," butthat since Respondent had already been charged with un-fair labor practices, he "certainly wasn't doing an.thingwithout this man's advice that I was paring for."On October 22 Weintraub dictated a telegram to a secre-tary of Respondent. which Moriarty sent l.ambros, readingas follows:AS A RSUI. I OF OLR INx ESII(;Al(ION ()- tlVI-NIS IIAIlOOK PI.A( IN 111 PAN o( IO(RiR 21SI 1976 Y()t R F.1M-Il OYMiN I S IERMINAIFD) IFFE( IIVI IMNlDM)IAIltI.Y I()RHIAVIN(; MADI IRFATS To MP.OYtI- .it() I .RAvRSI..After careful consideration of all the evidence, I come tothe conclusion that Lambros was terminated for reasonsnot violative of Section 8(a)(3) and (I) of the Act.Lambros admitted that he was mad at Traverse and toldhim to keep his mouth shut. Borges related that l.ambrosstated that "Leo's a troublemaker" and further that Leohad "been causing a lot of trouble lately." in that "he hadgotten Rick suspended, and he had tried to get Joe [Fan-tuzzi to] bullshit at me." It seems fairly clear that Lambros,upset at Traverse, who had been instrumental in effectingthe suspension of Borges and whom he regarded as a trou-blemaker, would feel that. after the incident with Fantuzzi,Traverse should be put in his place. Lambros admitted thathe told Traverse, who had not provoked him, to keep hismouth shut. Counsel for Respondent suggests that it is "theshortest, and. in such circumstances, most logical of' stepsfrom there to have told Traverse what he would do to himif Traverse didn't 'keep his fucking mouth shut.' " There isno dispute that Traverse left the plant, quit his job, andrejected General Manager Dawe's request that he return towork. Although Traverse had a small toy manufacturingand skateboard business, he testified that, after leaving Re-spondent and a salary of $180 per week, he did not take apaycheck for the next 6 months and earned just enough tocover overhead and the cost of goods sold at the factory. Inthese circumstances, it is difficult to believe that Traversedid not have good cause to leave the employ of Respon-dent.Upon the entire record, I conclude that Lambros wasterminated for good cause. Accordingly, the allegations ofthe complaint with respect to him will be dismissed.G. The Refusal To BargainThe parties stipulated that all production and mainte-nance employees, including driver-shipper. employed by257 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent at its Malden, Massachusetts, plant exclusiveof office clerical employees, lab employees, salesman, pro-fessional employees, guards, and supervisors as defined inthe Act constituted an appropriate unit for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act. Counsel for the parties agreed that Lambros,Hirsh, and Clark were employees within the appropriateunit at all material times; however, as stated above. Re-spondent contended that Borges was a supervisor. As statedabove, I have found that he was not a supervisor and, there-fore, was a member of the appropriate unit. I find that theemployees had designated and selected the Union as theirexclusive collective-bargaining representative.While I am persuaded and find that Respondent violatedSection 8(a)(1) of the Act by questioning the employeesconcerning the union petition they had signed on Septem-ber 9, by threatening that if any employee was caughtsmoking out in the backroom he would be fired, by threat-ening that if Lambros and Clark were late again they wouldbe discharged, by soliciting Borges on September 10 to voteagainst the Union, by telling Borges and Hirsh that if Lam-bros and Clark were late again they would be discharged,by soliciting Borges on September 10 to vote against theUnion, and by telling Borges and Hirsh that if they wouldvote against the Union he would take care of them finan-cially, I am not persuaded that such conduct necessarilywarrants a bargaining order. As pointed out by Counsel forRespondent in his brief, the Board, in a number of rela-tively recent cases, has declined to issue a bargaining orderdespite findings of violation of the Act of a more seriousnature than occurred in this case. In Linden Lumber Divi-sion, Summer & Co., 190 NLRB 718, 719 (1971), a case inwhich I was the Trial Examiner, I found that the respon-dent in that case had violated Section 8(a)(5), (3), and (I) ofthe Act. A majority of the Board (Members Fanning andBrown dissented), dismissed the allegation concerning a re-fusal to bargain. The Board majority stated:We conclude that Respondent's violations here did nothave such an impact on the employees that a fair andtruly representative election could not have been con-ducted. We reach this conclusion upon assessment ofthe extensiveness of the practices, their effect on elec-tion conditions (although the Union withdrew its peti-tion and no election was conducted) and the likelihoodof their recurrence. We rely on the facts, among others,that the violations were quite distant in time from thestart of the union organizing campaign and occurredunder circumstances which could not readily be re-garded by other employees as retribution for any orga-nizing activity. Nor are we persuaded that there is sub-stantial likelihood that such practices will recur. TheRespondent here declined to reinstate the two employ-ees for reasons which do not suggest far-reachingunion animus: March was thought by Respondent, al-beit mistakenly, to be a supervisor; Alexander wasthought to have engaged in picket line misconduct. Al-though we now conclude that Respondent's defense asto each is insufficient, and that each violation occurred,we cannot assume, on these facts, that Respondent wasmotivated, in either case, by other than a good-faithbelief in the propriety of its actions. Such impact asthere may have been will, in any event, be substan-tially erased by our traditional remedy of reinstate-ment, packpay, and posting of notices.The Court of Appeals for the District of Columbia Cir-cuit reversed and remanded the case, 487 F.2d 1099 (1973).The Board majority held that Linden should not be guilty ofan unfair labor practice solely on the basis "of its refusal toaccept evidence of majority status other than the results ofa Board election" (190 NLRB at 721). The United StatesSupreme Court. in a five to four decision, reversed the courtof appeals (419 U.S. 301, 309 310 (1974)). The Court ma-jority concluded:In light of the statutory scheme and the practicaladministrative procedural questions involved, we can-not say that the Board's decision that the union shouldgo forward and ask for an election on the employer'srefusal to recognize the authorization cards was arbi-trary and capricious or an abuse of discretion.In sum, we sustain the Board in holding that, unlessan employer has engaged in an unfair labor practicethat impairs the electoral process, a union with autho-rization cards purporting to represent a majority of theemployees, which is refused recognition, has the bur-den of taking the next step in invoking the Board'selection procedure.Counsel for Respondent takes the position that the pre-sent case "is even stronger than in Linden I.umber where theemployer was found to be mistaken as to one employeebeing a supervisor and as to another engaging in picket linemisconduct." Noting the Board's statement in Linden"Such impact as there may have been will, in any event, besubstantially erased by a traditional remedy of reinstate-ment, backpay. and posting of notices," counsel suggeststhat this would be "particularly true here since there is noshowing that employer action has resulted in any under-mining of the union's majority and since it has been tenmonths since the discharge of Ted Lambros." Counselpoints out that in Green Briar Nursing Home, Inc., 201NLRB 503 (1973), the employer rejected the signed cards ofthe majority of his employees, refused to bargain, manhan-dled the union representative, and urged the employees tostrike. Moreover, the employer in that case drove his car athigh speed into a picket line, which had been peaceablyformed around the sidewalk in front of the entrance to thenursing home, and actually sideswiped a picket in so doing.Later, when a truckdriver refused to cross the picket line,the employer rushed up to the truck and said, "I will get onthat truck and run over all of them." Thereafter, the em-ployer denied proper reinstatement to employees in viola-tion of Section 8(aX3). The Board found that, "while amplyand overtly disclosing the Respondent's hostility to collec-tive bargaining," the conduct "was not a type which wouldhave such severe or lingering impact as to preclude the ac-curate ascertaining of employee desire through our usualelection procedures." In a more recent case, RennselaerPolytechnic Institute, 219 NLRB 712 (1975), the Board,Members Fanning and Jenkins dissenting in part, agreedwith the Administrative Law Judge that a bargaining orderwas not warranted despite findings of violation of Section8(a)(1) and (3) of the Act. The majority stated:258 REXART COLOR & CHEMICAL. CO.Unlike our dissenting colleagues we agree with theAdministrative Law Judge that the effects of the unfairlabor practices can be removed by traditional remediesand that thereafter a free election can be held. Ourdissenting colleagues have listed the unfair labor prac-tices which we have found and concluded therefromthat a bargaining order is warranted. In our opinion.the decision to issue a bargaining order must he basedon all the circumstances of the case including the na-ture of the violations and the context in which theyoccurred. It is pursuant to such an overall evaluationthat we find a bargaining order inappropriate.Counsel concludes that the actions of Respondent, even if itbe assumed that the violations as alleged in the complaintwere found, are "pale in comparison to those of the em-ployer in either Green Briar ...or linden Lumber." Hetherefore submits that "there is not reason to believe that afair election could not now be held" and that. in conse-quence, a Gissel bargaining order is not appropriate. Fi-nally, counsel argues that a further reason that a Gisselbargaining order is inappropriate is that the Union had lostan election on November 18. 1975, and that it is clear "thathad the union filed a petition for an election with the Boardon September 9 in lieu of having the employees present theemployer with a petition. the Board would have dismissedit as untimely under Section 9(c)(3) of the Act ...andwould not have ordered any election prior to November 18.1976."CON(I : SISINS O()F LAWI. Rexart Color & Chemical Co., Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act, and the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.2. By questioning employees concerning their union ac-tivities, by the action of General Manager Dawe in solicit-ing employee Borges to vote against the Union and promis-ing that he would be rewarded financially if the Union didnot prevail in the election, and by questioning employeeClark as to who had started the Union, Respondent vio-lated Section 8(aX)() of the Act.3. By the action of Christopher Dawe in promising em-ployees increased benefits if they repudiated the Union, Re-spondent violated Section 8(a)(1) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.5. By suspending employee Borges for 3 days, Respon-dent did not violate Section 8(a)( 1) and (3) of the Act.6. By refusing and failing to pay employee Borges fortime spent by him at the hearing when he was not a witnessor waiting to be called as a witness, Respondent did notviolate Section 8(a)(l) and (4) of the Act.7. By temporarily transferring employee Clark, Respon-dent did not violate Section 8(a)(3) and (I) of the Act.8. By discharging Theodore Lambros on October 22.1976, Respondent did not violate Section 8(a)(3) and () ofthe Act.9. Respondent has not violated Section 8(aX5) and (4) ofthe Act.1tlE RFMl)YIt having been found that Respondent engaged in unfairlabor practices in violation of Section 8(a)( I) of the Act, itwill he recommended that Respondent cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.In his brief, counsel for the General Counsel states that"in view of Respondent's tactics at the trial, including itsdilatory tactics, Respondent should be assessed with costs."Although the practice of counsel for Respondent in fre-quently asking the court reporter to read back the answer ofa witness so that he could make notes served to prolong thehearing. I am not persuaded that this can be called "dila-tory tactics." Therefore, I will not tax Respondent withcosts.[Recommended Order omitted from publication.]SUPPLEMENTAL DECISIONIVAR 11. PtIRS()N Administrative Law Judge: On De-cember 20. 1978, 1 issued an Order in this case allowingcounsel for the parties until January 15 to submit to me abrief or memorandum concerning the matters remanded tome by Order of the Board dated October 27. On January 15I received a memorandum from counsel for the GeneralCounsel but none from counsel for any of the other parties.Accordingly, I make the following additional findings.In its Order, the Board expressed the opinion that "thedisposition of the issues of whether Respondent violatedSection 8(a)( 1) with respect to" the following incidents "re-quires resolution of the conflicting testimony of witnessesby the Administrative Law Judge." First, the Board notedthat I "related portions of a conversation on September 10.1976, between employee Borges and General Manager Wil-liam Dawe." I found that during this conversation, accord-ing to the testimony of Borges. Dawe offered to "take careof' him and employee Hirsh if they would vote against theUnion, and that, according to Borges, Dawe also asked himwho had started the Union. to which Borges replied that allthe employees had. I related that Dawe denied that he hadhad such a conversation with Borges on that day; more-over, he specifically denied that he had asked Borges whostarted the Union or that he had made that inquiry of anyother employee at any time. The Board stated that, in thecourse of my discussion of the appropriateness of a bargain-ing order, I found that Respondent violated Section 8(a)(1)of the Act "by soliciting Borges and Hirsh to vote againstthe Union and offering them financial rewards to do so,"but that I "failed to make credibility resolutions and spe-cific findings of fact concerning the interrogation alleged tohave occurred during the conversation."Second, the Board found that I had failed "to makecredibility resolutions and specific findings of fact with re-gard to Section 8(a)( 1) violations alleged to have occurredduring a purported conversation between Borges and ChrisDawe, General Manager Dawe's younger brother, on Janu-ary 18, 1977. during which Chris Dawe allegedly offeredincreased benefits and improved working conditions to in-duce employees to disavow or refute the Union and to with-draw pending unfair labor practice charges and allegedly259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold employees that Respondent would discharge knownunion adherents because of their union activities." TheBoard found that with regard to this conversation Borgestestified that Chris Dawe "approached him and askedwhether he was sorry he had started the Union and whetherhe would like to talk," and that Chris Dawe "then statedthat Respondent would give him a $25 to $30 a week raiseand pay him for the 3 days he was suspended without payin September, plus a little bonus, if he would 'drop' hischarges against the Company and William Dawe and if hewould not testify in the Board proceedings." The Boardfound that Borges then inquired "what would happen toemployees Lambros and Clark, who were also the subjectsof Respondent's alleged discrimination in the Board pro-ceeding, to which Chris Dawe responded that Respondent'would take care of them in court.' " The Board then statedthat Chris Dawe "denied that he had a conversation aboutthe Union with Borges on January 18, 1977, and that hehad had any conversation with Borges about the Unionsince Borges' suspension on September 24, 1976."Third, the Board found that I failed "to make credibilityresolutions and specific findings of fact with regard to aconversation between William Dawe and Borges on Janu-ary 19, 1977, while Borges was driving Dawe to a meetingin Boston, during which Dawe allegedly warned that hewas going to discharge Union adherents because of theirUnion activities and threatened unspecified reprisals." TheBoard noted that Borges testified that Dawe "stated thatthe Union was not good for the employees, and that he waslooking out for the employees' best interests," and thatDawe in addition "stated that he hoped employee Clarkwould quit so that Dawe and Borges could 'sit down andstraighten out the Union matter between them so that therewould be no union' and also said that "even if the Uniongot in, he would 'get' Clark and employee Lambros as theywould be late again and sooner or later he would fire them,'one way or another.' " The Board finally noted that Borgestestified "that Dawe said he did not ever want Lambrosback in the shop again."The Board went on to note that "Dawe, on the otherhand, testified as follows: As he and Borges drove out of theplant driveway, he asked Borges what could be done aboutClark's continual lateness. Borges replied that he had talkedto Clark on numerous occasions to no avail and that ifDawe had listened to him in August 1976 when he wantedto fire Clark and Lambros, they would not have the currentproblem." Borges next complained, so the Board stated,"that he had lost control over the employees, to whichDawe replied that there was nothing he could do inasmuchas each time he reprimanded someone, he was 'hit' withanother unfair labor practice charge." The Board statedthat the conversation then shifted briefly to personal mat-ters "before Borges stated he wanted to be a salesman.Dawe responded that Borges would need more experiencein the technical end of the business before he could do so.Borges said he probably should have approached him di-rectly about a raise rather than involving the other employ-ees which had resulted in their present problems. Dawe re-sponded that he did not want to discuss the Union becausehis attorney had advised him against doing so." In addition,the Board found that "while Dawe admitted that he toldtold Borges during the conversation that he hoped Clarkwould quit, he specifically denied telling Borges that ifClark did quit, Dawe and Borges could sit down and settlethe matters between themselves and there would be nounion." Finally, the Board stated that "Dawe denied tellingBorges that even if Lambros were reinstated and the Uniongot in, sooner or later he would be able to fire Lambros andClark."Turning first to the September 10 incident, in which Ifound that General Manager Dawe unlawfully interrogatedBorges, among other things. I have reviewed the pertinentparts of the record relating to this incident. More specifi-cally. I found that Dawe "approached Borges and indicatedto him that he needed only two 'no' votes to vote out theUnion and said that the 'no' votes could be those of Borgesand Hirsh and that, if they would be the 'no,' votes hewould take care of them financially." Borges testified thathe stated they would not vote against the Union, where-upon Dawe asked him who started it and Borges repliedthat they all did. Borges testified that C'lark told him of aconversation he had with Dawe, and that Clark testifiedthat Dawe "would like to take him and Randy and TedLambros out for some drinks Friday night and that maybethey could come to some conclusion and straighten it out."I specifically found that Respondent violated Section8(a)(1) of the Act "by soliciting Borges on September 10, tovote against the Union" and "telling Borges and Hirsh thatif they would vote against the Union he would take care ofthem financially." While I did not make a specific findingthat this interrogation constituted a violation of Section8(a)(1) of the Act, it seems apparent to me that I did so ineffect. Otherwise, I would not have issued the recommend-ed Order in the form that I did. Responsive to the Board'sdirection, I hereby credit Borges as against Dawe with re-spect to this incident.'Counsel for the General Counsel correctly points out inhis memorandum that I failed to discuss an incident involv-ing Chris Dawe that occurred on January 18, 1977. Dawesought out Borges in the backroom at lunchtime and askedhim if he was sorry that he had started the Union. Borgesreplied in the negative, and Dawe then asked Borges if hewould like to talk, as Dawe could make him an offer thatcould straighten out the union matters. Dawe offeredBorges a raise of $25 to $30 per week plus payment for the3 days' wages lost by Borges during his suspension and asmall bonus. Borges inquired what this was in exchange forand Dawe replied that, if Borges would drop the chargesand not go to court to testify, Respondent would take careof the matter. Borges then inquired what about Lambrosand Clark, and Dawe replied, "Well, we'll take care of themourselves in court." Borges then told Dawe that he wouldlet him know but proceeded to call up the Union's BusinessRepresentative Carlsen and told him the story. Counselpoints out that in my original Decision I found that onI In N.L.R.B. V. Alterman Transport Lines, Inc., decided by the Court ofAppeals for the Fifth Circuit on January 8, 1979, Chief Judge Brown stated:"The Special Master did not make detailed findings on every evidentiarymatter, and the Board seems to suggest that this somehow affects the scopeof our review. We do not consider the making of such detailed findingsnecessary or desirable in every case ... The Master made specific findings onthe factual issues he thought dispositive, and other of his findings may beinferred from his conclusions." The text of the Decision is reported in theBureau of National Affairs Daily Reporter System for January 18, 1979.260 REXART COLOR & CHEMICAL. CO.September 21, 1976, Chris Dawe attempted to solicit andbribe Borges and Lambros to drop the Union, and that Ifound that this constituted unlawful promises of increasedbenefits. I agree with counsel that the testimony of Borges isentitled to be credited concerning this incident as well. Ac-cordingly, I find that on January 18. 1977. Chris Dawe en-gaged in conduct violative of Section 8(a)(I) of the Act byunlawfully questioning Borges and promising increasedwages and other financial benefits and improved workingconditions to induce employees to abandon the Union, andthat Dawe attempted to induce Borges or others to with-draw, or get withdrawn, the unfair labor practice chargesand that Dawe also impliedly threatened employees withdischarge.Counsel for the General Counsel also points out that Idid not report an incident involving the elder Dawe's un-lawful threats of discharge of union adherents and otherthreats of reprisal. At the hearing. Borges credibly testifiedthat the elder Dawe, on January 19, as Borges was drivingDawe from the Malden plant to Boston, brought up thesubject of the Union. Dawe stated that the Union had hurtGeneral Motors and affected the cost of automobiles. Dawestated that the Union was no good, and that he. rather thanthe Union. was concerned with the interests of employees.Dawe told Borges that he hoped Clark would quit, and thatthen he and Borges could sit down and straighten the mat-ter out with the result there would be no Union. Borgesreplied that perhaps he should have asked for a raise ftorhimself. In addition. Dawe told Borges that he did not wantl.ambros back in the shop and that, if he were reinstatedand the Union got in, sooner or later they would be lateagain, and he would fire them for that or some other reason.I credit the version of Borges and find that on January 19Respondent unlawfully threatened to discharge adherentsfor the Union and made other threats of reprisals and un-lawfully solicited Borges in an effort to get him to drop theUnion.To conclude, I find that Respondent violated Section8(a)(1) of the Act by the foregoing conduct.[Recommended Order omitted from publication.]261